Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 3-8, 13-17, 19, and 20 have been amended.   
	Claims 2, 9-12, and 18 are original claims.
Claims 1-20 are currently pending in the application and are considered below.
Response to Arguments
Applicant’s arguments on pages 12-35, filed on 1/7/22, have been fully considered but they are not persuasive. Specifically regarding Applicant’s arguments:
35 U.S.C. § 101 Rejections:
	Applicant notes, on page 12, that claims 1-12 have been rejected under 35 USC 101 as being directed to non-statutory subject matter. 
	Regarding Applicant's arguments regarding the rejections under 35 USC 101, while the Examiner disagrees with Applicant’s arguments and assertions,  the Examiner notes the substance of Applicant's arguments are not made to traverse the rejections of the previous claims, but are directed to aspects of the amended claim limitations, resulting in Applicant’s arguments being moot. However, in order to advance compact prosecution, the Examiner provides the discussion below regarding the pending claims.
	The pending claims recite:
	generating, by the quality code engine, a quality code for the perishable product...
	wherein the quality code engine comprises a trained neural network having a plurality of parameters; 
	determining one or more difference vectors between the quality code generated by the quality code engine and one or more observed qualities of the perishable product at the destination; 
	providing the one or more difference vectors as feedback to the quality code engine; 
	adjusting one or more of the plurality of parameters of the quality code engine based upon the feedback;
	The Examiner notes the specification appears to provide support for the limitations above at least at paragraphs [0054-0064]. In view of the supporting disclosure referenced, particularly with respect to the disclosure of the instant specification at paragraphs [0058] and [0064], the Examiner interprets the amended claims as corresponding to incorporating operational results of the quality code engine comprising a trained neural network as feedback to adjust one or more parameters, which results in additional elements that are viewed by the Examiner as sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.
	In view of the amended claims and Applicant’s arguments, particularly with respect to the limitations noted above, the rejections under 35 USC 101 are withdrawn.
35 U.S.C. § 112 Rejections:
	Applicant notes, on page 17, that claims 15, 16, and 20 stand rejected as being indefinite. Applicant argues, on page 17, that claims 15, 16, and 20 have been amended to address the rejections. In view of the amended claims, the rejections under 35 USC 112(b) are withdrawn.
35 U.S.C. § 103 Rejections:
	Applicant notes, on page 17, that claims 1-4, 6, 8, 10-16 and 19 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Ref. A (Ben-Tzur, U.S. Patent Pub. No. US-20110029413-Al) in view of Ref. B (Yost, U.S. Patent Pub. No. US-20190235538-Al) and further in view of Ref. C (Barenburg U.S. Patent Pub. No. US-20080073432-Al). 
	Applicant argues, on page 17, that (emphasis added), “The following comments are made as if the rejection was directed to new independent claims 9-11 and their dependent claims,” and argues that the cited references do not teach or suggest the limitations of the new claims and amended claim limitations. On pages 18-23, Applicant references the disclosure of cited prior art. Applicant notes, on pages 25-27, that independent claims 1, 13, and 19 have been amended to more clearly describe that which the Applicant regards as the invention. Applicant argues, on pages 27-35, that the cited prior art does not teach or suggest the limitations of the amended claims, and that the independent claims and dependent claims are therefore allowable. The Examiner respectfully disagrees. Regarding Applicant's arguments regarding the rejections under 35 USC 103, the Examiner notes the substance of Applicant's arguments are directed to aspects of the new claims and amended claim limitations. The Examiner notes the cited prior art was not relied upon for teaching the amended aspects of the pending claims, but was cited to teach the claims as previously filed. Applicant is referred to the rejections of the pending claims under 35 USC 103, below, for a complete discussion of the pending claims.	 
	However, in the interest of compact prosecution, the Examiner provides the discussion below.
	Regarding Applicant’s argument, on pages 23-25, that Ref. C does not suggest that the item moving through the supply chain is perishable and that it's shelf-life would be affected by said temperature changes, and Applicant disagrees with the conclusion by the Examiner that, "Each of the cited prior art are in the field of Applicant's endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned." Applicant continues by arguing, on pages 24-25, that Ref. C does not mention perishable products at all and also does not mention the effect of supply chain temperatures on perishable products, and, therefore, “Applicant contends that Ref. C is not in the field of Applicant's endeavor. Accordingly, Applicant contends that Ref. C is not in the field of Applicant's endeavor and/or reasonably pertinent to the particular problem with which Applicant was concerned and as such, it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Ref. C to aid in monitoring and tracking perishable items through the supply chain to identify temperature variances and quality indications, as has been suggested by the Examiner.” The Examiner respectfully disagrees. 
	Regarding Applicant’s argument as related to Ref. C does not mention perishable products at all and also does not mention the effect of supply chain temperatures on perishable products, the Examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references (See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986); See also MPEP 2145). 
	Additionally, regarding Applicant’s arguments as related to Ref. C not being in the field of Applicant's endeavor and/or reasonably pertinent to the particular problem with which Applicant was concerned, Ref. C discloses: [alternative embodiments of the present invention may be adapted for use in various manners to improve the ability to track or identify consumer products (e.g., pharmaceuticals, livestock, books, food items, clothing items, aircraft parts, automotive parts or other manufactured parts, cargo containers, luggage, personal identification documents (drivers licenses, passports, visa's, etc.), military construction items and parts); and as a result of this tracking or identifying achieve, at least in part, one of the concerns raised in the discussion above (0069; see also 0231 describing an example of a product being a bag of snack food initially identified by an encoding scheme); the variable information may include later data from a manufacturer that the product being transferred down stream needs to be stored within a certain temperature range (0241)]
	Additionally, as discussed in the Office Action dated 11/10/21, Ref. A and Ref. B teach or suggest generating a quality code, an initial cooling score, a transportation score, and a predicted remaining shelf-life of the perishable product. Ref. C is introduced to teach the limitations in the context of generating a code comprising the aspects recited. As discussed in the Office Action dated 11/10/21, Ref. C discloses: [Electronic Product Codes (EPC.TM.) ... is a new type of designated alpha-numeric code that operates like the old bar code symbologies, in that when used as a coded general identifier and scanned, links to a line in a database (0044); track or identify consumer products (e.g., pharmaceuticals, livestock, books, food items ... etc.) (0068-0069); enables the generation of new and 2 dimensional composite bar codes that are encoded and linked to selected static or preexisting encodation products (linear bar codes or composite encodations) and allows the link to the new data (0226; see also 0134, 0158); linking of variable data that includes "useful information" processed through the transaction process with the static composite code and linear code scanning and data access information previously associated with an item (0230; see also 0231-0233); an update step may be conducted at any point throughout the entire supply chain transaction process (0236); Ref. C provides an example of a pharmaceutical company creating an initial bar code for an item, then adding information to the code during the manufacturing or shipping process to create a new bar code comprising the new information (0113-0115). 
	Each of the cited prior art are in the field of Applicant's endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of cited prior art comprises combining known methods. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of the cited prior art to aid in monitoring and tracking perishable items through the supply chain to identify temperature variances and quality indications.
	Applicant’s arguments have been fully considered, but are not persuasive.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 6, “The method of claim 1, wherein the one or more observed qualities of the perishable product at the destination are selected from one or more observed sensory characteristics of the perishable product,” is unclear in that, “the one or more observed qualities of the perishable product at the destination,” lacks proper antecedent basis. It is unclear if Applicant is intending to refer to a previous element, and if so, which element, or if Applicant is intending to introduce a new element. In order to expedite compact prosecution, the Examiner interprets claim 6 as being met by prior art that teaches or suggests, “The method of claim 1, wherein one or more observed qualities of the perishable product at the destination are selected from one or more observed sensory characteristics of the perishable product.”
Claim 7 is rejected as being dependent from claim 6.
The claims are unclear in that a person of ordinary skill in the art would not be able to interpret the metes and bounds of the claims so as to understand how to avoid infringement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C.103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Tzur, US Patent Application Publication 20110029413 (hereafter “Ben-Tzur”), in view of 
Balogun, et al., Mini Review: Artificial Neural Network Application on fruit and Vegetables Quality Assessment, 2014, International Journal of Scientific & Engineering Research, Volume 5, Issue 6, June 2014 (hereafter “Balogun”), further in view of Rosenbloom, US Patent Application Publication 20140046722 (hereafter “Rosenbloom”), and further in view of Yost, US Patent Application Publication 20190235538 (hereafter “Yost”).
	Claims 1, 13, and 19 are substantially similar, and will be addressed together. Substantially similar dependent claims will be addressed together, as indicated. 
NOTE: The Examiner notes the claims recite a plurality of substantially similar limitations as related to receiving a time-temperature profile, a known effect of the time-temperature profile, and assigning a score. Regarding claim interpretation, the discussion of claim interpretation applies to substantially similar limitations of the independent and dependent claims.
	For example, regarding claim 1:
	Claim 1 recites:
	receiving, by a quality code engine, an initial cooling time-temperature profile from one or more temperature sensors associated with a perishable product, wherein the initial cooling time-temperature profile tracks the temperature variation that the perishable product experiences between time of harvest and initial cooling, wherein the quality code engine comprises a trained neural network having a plurality of parameters;
	The limitations above broadly comprise receiving a time-temperature profile from one or more temperature sensors associated with a perishable product, wherein the time-temperature profile comprises temperature variations that the perishable product experiences. The Examiner notes that, while the label, or modifier, applied to the time-temperature profile may serve to convey a message to the reader, the label, or modifier, adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability. The Examiner notes the scope of an initial time-temperature profile is defined by the subsequent limitations, “wherein the initial cooling time-temperature profile tracks the temperature variation that the perishable product experiences between time of harvest and initial cooling.” While the bolded portion of, “wherein the initial cooling time-temperature profile tracks the temperature variation that the perishable product experiences between time of harvest and initial cooling,” may not distinguish the claimed invention from prior art that teaches or suggests, “receiving an initial cooling time-temperature profile from one or more temperature sensors associated with a perishable product, wherein the initial cooling time-temperature profile tracks the temperature variation that the perishable product experiences,” the limitations as a whole will be addressed by prior art.
	Additionally, regarding the reference to a quality code engine...wherein the quality code engine comprises a trained neural network having a plurality of parameters, the discussion above applies here, as well. The Examiner notes that, while the label, or modifier, as related to a quality code engine may serve to convey a message to the reader, the scope of a quality code engine is defined by the subsequent limitations, “wherein the quality code engine comprises a trained neural network having a plurality of parameters.” As such, “a quality code engine...wherein the quality code engine comprises a trained neural network having a plurality of parameters, is met by prior art that teaches or suggests a trained neural network having a plurality of parameters.
	Claim 1 further recites:
	receiving, by the quality code engine, a known effect of the initial cooling time-temperature profile on the perishable product; 
	The limitations above broadly comprise receiving a known effect based on the temperature variation that the perishable product experiences, such as receiving a current status, condition, or remaining shelf-life of the perishable product based on the temperature variation that the perishable product experiences, or receiving an alert or notification that an event associated with time and temperature data for a perishable product has occurred, such as a threshold being met associated with time and temperature data (i.e., the perishable product experienced a temperature above an acceptable temperature for an unacceptable duration/the perishable product temperature was too high for too long).
	Claim 1 further recites:
	assigning, by the quality code engine, an initial cooling score to the perishable product based upon the initial cooling time-temperature profile and the known effect of the initial cooling time-temperature profile on the perishable product; 
	The limitations above broadly comprise assigning a score to the perishable product based on the temperature variations experienced by the perishable product. The Examiner notes that, while the label, or modifier, of, “an initial,” applied to the score may serve to convey a message to the reader, the scope of the score is defined by the subsequent limitations, wherein the score is, “based upon the initial cooling time-temperature profile and the known effect of the initial cooling time-temperature profile on the perishable product.” As such, the recited score is based on the temperature variation that the perishable product experiences and the effect of the temperature variation that the perishable product experiences (i.e., assigning a score to the perishable product based on the effect of the temperature variation that the perishable product experiences). While the period of time or stage in the supply chain associated with the score may not distinguish the claimed invention from prior art that teaches or suggests assigning a score to the perishable product based on the temperature variations experienced by the perishable product, the limitation as a whole will be addressed by prior art.
	The Examiner notes the instant claims recite assigning a plurality of scores (e.g., “an initial cooling score,” “a transportation score,” and, “a predicted remaining shelf-life score”). The Examiner notes the instant specification references scores using substantially similar language as the claim language in paragraphs (see instant specification at 0006-00010) in the SUMMARY OF THE INVENTION section, with no further discussion of scores in the subsequent disclosure of the instant specification. The scores recited in the claim limitations (e.g., “an initial cooling score,” “a transportation score,” and, “a predicted shelf-life score”) appear to be described in the instant specification as a rating, grade, or code associated with metrics to predict the quality of the perishable product at the destination (i.e., the score is based on the remaining shelf-life at the instant of calculation, wherein the remaining shelf-life is based on the temperature variations experienced by the perishable product), such as on a scale of A to C or 1 to 3 (see instant specification at 0034-0038). 
	Additionally, the Examiner notes the specification appears to describe the recited scores comprising the quality code as being calculated from a time-temperature vector (0034, 0035, 0036) [i.e., the recited scores comprising the quality code are calculated based on the change in time and temperature].
	As such, the modifier applied to the scores merely serve to convey a message to the reader, such as regarding the stage in the supply chain at which the score is calculated, wherein the score is based on the remaining shelf-life at the instant of calculation, wherein the remaining shelf-life is based on the temperature variations experienced by the perishable product. The Examiner notes each recited score is merely based on the influence of both time and temperature on the deterioration in quality of the perishable product from the time of harvest/manufacture/etc. to the time the score is determined/calculated.
	Claim 1 further recites:
	receiving, by the quality code engine, a transportation time-temperature profile from the one or more temperature sensors associated with the perishable product, wherein the transportation time-temperature profile tracks the temperature variation that the perishable product experiences during transportation of the product to a destination following the initial cooling of the perishable product;
	The discussion above applies here, as well. The limitations above broadly comprise receiving a time-temperature profile from one or more temperature sensors associated with a perishable product, wherein the time-temperature profile comprises temperature variations that the perishable product experiences. The Examiner notes that, while the label, or modifier, applied to the time-temperature profile may serve to convey a message to the reader, the scope of a transportation time-temperature profile is defined by the subsequent limitations, “wherein the transportation time-temperature profile tracks the temperature variation that the perishable product experiences during transportation of the product to a destination following the initial cooling of the perishable product.” While the bolded portion of, “wherein the transportation time-temperature profile tracks the temperature variation that the perishable product experiences during transportation of the product to a destination following the initial cooling of the perishable product,” may not distinguish the claimed invention from prior art that teaches or suggests, “receiving a time-temperature profile from one or more temperature sensors associated with a perishable product, wherein the initial cooling time-temperature profile tracks the temperature variation that the perishable product experiences,” the limitation as a whole will be addressed by prior art.
	Claim 1 further recites:
	receiving, by the quality code engine, a known effect of the transportation time-temperature profile on the perishable product; 
	The limitations above broadly comprise receiving a known effect based on the temperature variations that the perishable product experiences, such as receiving a current status, condition, or remaining shelf-life of the perishable product based on the temperature variation that the perishable product experiences, or receiving an alert or notification that an event associated with time and temperature data for a perishable product has occurred, such as a threshold being met associated with time and temperature data (i.e., the perishable product experienced a temperature above an acceptable temperature for an unacceptable duration/the perishable product temperature was too high for too long).
	Claim 1 further recites:
	2assigning, by the quality code engine, a transportation temperature score to the perishable product based upon the transportation time-temperature profile and the known effect of the transportation time-temperature profile on the perishable product; 
	The discussion above applies here, as well. The limitations above broadly comprise assigning a score to the perishable product based on the temperature variations experienced by the perishable product. 
	As discussed above, the modifier applied to the score merely serves to convey a message to the reader, wherein the score is based on the remaining shelf-life at the instant of calculation, wherein the remaining shelf-life is based on the temperature variations experienced by the perishable product.
	While the period of time or stage in the supply chain associated with the score may not distinguish the claimed invention from prior art that teaches or suggests assigning a score to the perishable product based on the temperature variations experienced by the perishable product, the limitation as a whole will be addressed by prior art.
	Claim 1 further recites:
	predicting, by the quality code engine, a remaining shelf-life of the perishable product at the destination, wherein the remaining shelf-life of the perishable product is based upon the initial cooling time-temperature profile, the transportation time-temperature profile and a known effect of the initial cooling time-temperature profile and the transportation time-temperature profile on the shelf-life of the perishable product; 
	The limitations above broadly comprise predicting a remaining shelf-life of the perishable product at the destination based on the temperature variances experienced by the perishable product. The predicted remaining shelf-life is based upon the temperature variances experienced by the perishable product up to the moment the predicted remaining shelf-life is calculated/determined (i.e., the remaining shelf-life of the perishable product takes into account the influence of both time and temperature on the deterioration in quality of the perishable product from the time of harvest/manufacture/etc., such as periods of time within acceptable limits and periods of time exceeding relevant thresholds, wherein the influence of both time and temperature on the deterioration in quality of the perishable item corresponds to an influence on the predicted remaining shelf-life of the perishable product at the time the predicted remaining shelf-life is determined/calculated.
	Claim 1 further recites:
	assigning, by the quality code engine, a predicted remaining shelf-life score to the perishable product based upon the predicted remaining shelf-life of the perishable product;
	The discussion above applies here, as well. The limitations above broadly comprise assigning a score to the perishable product based upon the predicted remaining shelf-life of the perishable product. 
	As discussed above, the modifier applied to the score merely serves to convey a message to the reader, wherein the score is based on the remaining shelf-life at the instant of calculation, wherein the remaining shelf-life is based on the temperature variations experienced by the perishable product.
	Claim 1 further recites:
	generating, by the quality code engine, a quality code for the perishable product, the quality code comprising 	the initial cooling score of the perishable product, the transportation temperature score of the perishable product and the predicted remaining shelf-life score of the perishable product; 
	The limitations above broadly comprise generating a code for the perishable product, wherein the generated code comprises the recited scores. The Examiner asserts that the modifier applied to the code is merely a label which may serve to convey a message to the reader, but adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability. The Examiner asserts the limitation is met by prior art that teaches or suggests generating a code for the perishable product, wherein the generated code comprises the recited scores. Additionally, the Examiner notes the discussion above applies here, as well, as related to the recited scores. The recited scores comprise labels, or modifiers, applied to the scores that may serve to convey a message to the reader, the labels, or modifiers, but add little, if anything, to the claimed acts or steps and thus do not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.  
	Claim 1 further recites:
	determining one or more difference vectors between the quality code generated by the quality code engine and one or more observed qualities of the perishable product at the destination; 
	providing the one or more difference vectors as feedback to the quality code engine; 
	adjusting one or more of the plurality of parameters of the quality code engine based upon the feedback;
	In looking to the instant specification for supporting disclosure and to aid in claim interpretation, the Examiner notes the specification states (emphasis added): 
	During operation, the first AI tool 720 can update its parameters with on-demand re-training of the model using the difference vectors 735 between the output of the model and expert observed quality on-demand 740, such as warehouse quality controls and inspections, as a feedback loop 770. The use of feedback allows the first AI tool 720 to continuously improve its predictive performance while in operation. [0058]
	During operation, the first AI tool 820 can update its parameters with on-demand re-training of the model using the difference vectors 835 between the output of the model and expert observed quality on-demand 840, such as warehouse quality controls and inspections, as a feedback loop 870. In the case of food safety, the lab results of sample analysis to determine microorganism growth can be used as the feedback. The presence of harmful microorganisms can be detected scientifically with screening tools, assay kits, camera systems and other technology, and the results can be fed back into the model. The use of feedback allows the first AI tool 820 to continuously improve its predictive performance while in operation. [0064]
	
	The Examiner notes the instant specification does not provide a disclosure of an exemplary embodiment, as claimed, in that there is no discussion of determining one or more difference vectors between the quality code generated by the quality code engine and one or more observed qualities of the perishable product at the destination. Applicant appears to rely on the disclosure of paragraphs [0058] and [0064] to support the amended limitations above, wherein parameters of the disclosed model are updated using the difference vectors between the output of the model and observed quality. 
	Regarding the limitations above in the context of difference vectors (i.e., a vector quantity as opposed to a scalar quantity), the Examiner notes a scalar quantity gives a magnitude, and a vector quantity gives a magnitude and direction, wherein the measurement of the medium’s temperature is a scalar quantity; the measurement of the increase or decrease in the medium’s temperature is a vector quantity). As best understood by the Examiner, the limitations above are directed to determining one or more difference vectors between the output/results generated by the quality code engine and one or more observed qualities of the perishable product at the destination; 
	providing the one or more difference vectors as feedback to the quality code engine; 
	adjusting one or more of the plurality of parameters of the quality code engine based upon the feedback;

	Under the broadest reasonable interpretation, and in view of the disclosure of the instant specification in view of one of ordinary skill in the art, the Examiner interprets the amended claim limitations above as being met by prior art that teaches or suggests: 
	determining one or more difference vectors between output of a model and one or more observed qualities of the perishable product at the destination;
	providing the one or more difference vectors as feedback to the model;
	adjusting one or more of the plurality of parameters of the model based upon the feedback.
	

	Regarding claims 1, 13, and 19:
	(claim 1) A computer-implemented method for determining a quality code for a perishable product, the method comprising:
	(claim 13) A system for determining a quality code for a perishable product, the system comprising: one or more sensors for;
	(claim 19) One or more non-transitory computer-readable media having computer-executable instructions for performing a method of running a software program on a computing device for determining a quality code for a perishable product, the computing device operating under an operating system, the method including issuing instructions from the software program comprising:
NOTE: The Examiner notes the portion(s) in bold is/are an intended use and is interpreted as nonfunctional descriptive material (See MPEP 2111.02). However, in order to advance compact prosecution, the Examiner notes the intended use will be addressed by addressing the subsequent limitations, which comprise, “generating, by the quality code engine, a quality code for the perishable product.”
	Ben-Tzur — which is directed to managing perishables in a supply chain — discloses:
	(claim 1) A computer-implemented method for determining a quality code for a perishable product, the method comprising:
	(claim 13) A system for determining a quality code for a perishable product, the system comprising: one or more sensors for;
	(claim 19) One or more non-transitory computer-readable media having computer-executable instructions for performing a method of running a software program on a computing device for determining a quality code for a perishable product, the computing device operating under an operating system, the method including issuing instructions from the software program comprising:
	[a method for managing perishables in a supply chain, the method including sensing at least one parameter of at least one monitorable shipping unit of perishables through multiple stages in a supply chain, employing a plurality of sensed inputs integrator and communicators (SIICs), each communicating with at least one sensor module at least one different one of the multiple stages in the supply chain, for receiving information relating to the at least one parameter, communicating with at least some of the plurality of SIICs and producing, based on information received therefrom, at least one of remaining lifetime predictions, supply chain link accountability information and first expired, first out logistics information through multiple stages in the supply chain and providing to a user at least one of remaining lifetime prediction, supply chain link accountability information and first expired, first out logistics outputs relating to the at least one monitorable shipping unit of perishables whose the at least one parameter is sensed by the at least one sensor module (0032; see also 0010, 0021, 0209-0211); the quality grade of the perishable on the pallet may be downgraded (0095; see also 0102, 0113, 0120; 0246, 254); The user interfaces 110 preferably employ client software resident on a client computer as shown. Alternatively, the user interfaces or part thereof may also reside on the same server which functions as PLM 104. As a further alternative some or all of the software of PLM 104 may reside on one or more client computers (0078, Figs. 1A-1H; see also 0096, 0167, 0175, 0181, 0186, 0187, Fig. 8)] The Examiner interprets a quality grade as corresponding to a quality code. The Examiner interprets the disclosure as teaching or suggesting the limitations.
	receiving [obtaining – claim 13], [...], an initial cooling time-temperature profile from one or more temperature sensors associated with a perishable product, wherein the initial cooling time-temperature profile tracks the temperature variation that the perishable product experiences between time of harvest and initial cooling,[...]; receiving [...] a known effect of the initial cooling time-temperature profile on the perishable product; 
	[As seen in FIGS. 9A-9C, the system is preloaded with relevant data, typically in the form of a plurality of look-up tables relating to parameter thresholds for various types of perishable products expected to be managed by the system (0200); Providing location, temperature and relative humidity information on a current and cumulative basis to authorized interested parties (0210); the system for managing perishables in a supply chain also includes temperature mapping functionality communicating with at least one of the plurality of SIICs and being operative to ascertain variations in temperature of the perishables within a volume containing multiple perishables and multiple ones of the plurality of sensor modules based on the information relating to the parameters (0019; see also 0218, 0225); (see also 0209, 0211, 0216 discussing dew point alerts and providing a threshold exceedance alarm in the event that the accumulated and/or current temperature and relative humidity data indicate a divergence from acceptable thresholds during storage and shipment following cooling)] The Examiner notes, under the broadest reasonable interpretation, receiving a known effect of [any] time-temperature profile on the perishable product may comprise receiving a status or condition of the perishable product based on monitored time and temperature data; a score associated with the perishable product based on monitored time and temperature data; or an alert or notification that an event associated with time and temperature data for a perishable product has occurred, such as a threshold being met associated with time and temperature data (i.e., the perishable product experienced a temperature above an acceptable temperature for an unacceptable duration/the perishable product temperature was too high for too long). As described by Ben-Tzur, the disclosure is directed to a system for managing and monitoring perishables through multiple stages in a supply chain. As such, Ben-Tzur teaches or suggests receiving [obtaining] any number of time-temperature profiles, at any stage in the supply chain, from one or more temperature sensors associated with a perishable product, wherein the time-temperature profiles track the temperature variation that the perishable product experiences between relevant time periods associated with stages in the supply chain. The Examiner interprets the disclosure as related to: look-up tables relating to parameter thresholds for various types of perishable products preloaded with relevant data; providing location, temperature and relative humidity information associated with perishable products on a current and cumulative basis; temperature mapping functionality to ascertain variations in temperature of the perishables based on the information relating to the parameters as corresponding to receiving [obtaining] a cooling time-temperature profile from one or more temperature sensors associated with a perishable product, wherein the initial cooling time-temperature profile tracks the temperature variation that the perishable product experiences...receiving [...] a known effect of the initial cooling time-temperature profile on the perishable product. 
NOTE: While the disclosure above broadly describes sensing and monitoring at least one parameter of perishables through multiple stages in a supply chain, look-up tables  relating to parameter thresholds for various types of perishable products preloaded with relevant data, providing location, temperature, and relative humidity information on a current and cumulative basis, and temperature mapping functionality to ascertain variations in temperature of the perishables in a manner that teaches or suggests, receiving [obtaining] a cooling time-temperature profile from one or more temperature sensors associated with a perishable product, wherein the initial cooling time-temperature profile tracks the temperature variation that the perishable product experiences...receiving [...] a known effect of the initial cooling time-temperature profile on the perishable product, Ben-Tzur further describes exemplary embodiments in the context of the substantially similar instant limitations as related to receiving/obtaining any time-temperature profile, a known effect of the time-temperature profile on the perishable product, and assigning a score based upon a time-temperature profile at any point or stage in the supply chain (i.e., from harvest to pre-cooling, transportation, and arrival at destination) in that Ben-Tzur describes the example of harvesting, field packaging, and field palletization of broccoli, wherein the pallets comprise sensor modules monitoring and logging information, such as temperature, during transit to a forced air cooling facility (0089, 0201-0203). During this time, beginning from actuation, the temperature and relative humidity of the MSUs associated with the respective sensor modules are monitored and this information is logged by the sensor modules. Upon arrival at the forced air cooling facility, the sensor modules 100 establish communication with an SIIC 102 located at the forced air cooling facility and the temperature and relative humidity data logged by the sensor modules is uploaded (0203). FIGS. 1OA-10C show time lines and acceptable temperature alert thresholds for a typical shipment of broccoli (0225). Ben-Tzur describes studying the influence of both time and temperature on the deterioration in quality of broccoli and conducting pure quadratic analysis of the obtained data. Of the measured parameters, that which best represented the deterioration in quality was a qualitative estimation of the overall quality using an arbitrary scale in which a score of 2 or below was deemed as non-saleable) (0254). The Examiner interprets the disclosure as related to: look-up tables relating to parameter thresholds for various types of perishable products; sensor modules monitoring and logging information, such as temperature, during transit to a forced air cooling facility; providing location, temperature and relative humidity information on a current and cumulative basis to authorized interested parties; temperature mapping functionality to ascertain variations in temperature of the perishables within a volume containing multiple perishables and multiple ones of the plurality of sensor modules based on the information relating to the parameters; harvesting, field packaging, and field palletization of broccoli, wherein the pallets comprise sensor modules monitoring and logging information, such as temperature, during transit to a forced air cooling facility; the barcode label 132 includes information as to the type of perishable, harvest date, packing date, origin and currently contemplated destination as well as any other information required to provide accurate remaining lifetime predictions and action recommendations; the influence of both time and temperature on the deterioration in quality of broccoli; parameters representing the deterioration in quality; and a qualitative estimation of the overall quality using an arbitrary scale in which a score of 2 or below was deemed as non-saleable as teaching or suggesting receiving [obtaining – claim 13], [...], an initial cooling time-temperature profile from one or more temperature sensors associated with a perishable product, wherein the initial cooling time-temperature profile tracks the temperature variation that the perishable product experiences between time of harvest and initial cooling,[...]; receiving [...] a known effect of the initial cooling time-temperature profile on the perishable product; . The Examiner notes the disclosure is described as applying to any stage in the supply chain (0010; see also 0032, 0209-0211). While Ben-Tzur teaches the limitations in the context of a plurality of parameters, and a quality code engine may simply be interpreted as software to perform the claimed functions, the Examiner notes Ben-Tzur does not appear to explicitly recite a quality code engine...wherein the quality code engine comprises a trained neural network [having a plurality of parameters].  	
	
	Ben-Tzur further discloses:
	assigning [...] an initial cooling score to the perishable product based upon the initial cooling time-temperature profile and the known effect of the initial cooling time-temperature profile on the perishable product; 
	Ben-Tzur describes the example of harvesting, field packaging, and field palletization of broccoli, wherein the pallets comprise sensor modules monitoring and logging information, such as temperature, during transit to a forced air cooling facility (0201-0203), and describes studying the influence of both time and temperature on the deterioration in quality of broccoli and conducting pure quadratic analysis of the obtained data. Of the measured parameters, that which best represented the deterioration in quality was a qualitative estimation of the overall quality using an arbitrary scale in which a score of 2 or below was deemed as non-saleable) (0254); the quality grade of the perishable on the pallet may be downgraded in the event of an event associated with a rise in temperature (0094-0095; see also 0102, 0113, 0120; 0246, 254). The Examiner interprets the disclosure as related to a score associated with the transit time between being harvested and delivered to a forced cooling facility and a qualitative estimation of the overall quality comprising a score using an arbitrary scale as corresponding to an initial cooling score to the perishable product based upon the initial cooling time-temperature profile and the known effect of the initial cooling time-temperature profile on the perishable product. 
NOTE: The Examiner notes the instant specification references scores using substantially similar language as the claim language in paragraphs (see instant specification at 0006-00010) in the SUMMARY OF THE INVENTION section, with no further discussion of scores in the subsequent disclosure of the instant specification. The scores recited in the claim limitations (e.g., “an initial cooling score,” “a transportation score,” and, “a predicted shelf-life score”) appear to be described in the instant specification as a rating, grade, or code associated with metrics to predict the quality of the perishable product at the destination (i.e., the score is based on the remaining shelf-life at the instant of calculation), such as on a scale of A to C or 1 to 3 (see instant specification at 0034-0038). As such, the modifier applied to the score merely serves to convey a message to the reader regarding the stage in the supply chain at which the score is calculated.
	The Examiner notes the scoring described by Ben-Tzur is substantially similar to the score described by the instant specification in that the scoring described by Ben-Tzur may be done at any stage in the supply chain to account for the influence of both time and temperature on the deterioration in quality of the perishable item and to provide an indication of a qualitative estimation of the overall quality using an arbitrary scale, wherein the overall quality corresponds to the remaining shelf-life of the perishable product.

	Regarding the limitations of: receiving [obtaining], [...], a transportation time-temperature profile from the one or more temperature sensors associated with the perishable product, wherein the transportation time-temperature profile tracks the temperature variation that the perishable product experiences during transportation of the product to a destination following the initial cooling of the perishable product; receiving [...] a known effect of the transportation time-temperature profile on the perishable product; assigning...a transportation temperature score to the perishable product based upon the transportation time-temperature profile and the known effect of the transportation time-temperature profile on the perishable product, while the disclosure of Ben-Tzur is described as applying to monitoring and managing perishable products at any stage in the supply chain, and the discussion of the substantially similar limitations above as related to receiving [obtaining] an initial cooling time-temperature profile, a known effect, and assigning an initial cooling score applies here, as well, in order to advance compact prosecution, the disclosure of Ben-Tzur, below, particularly as related to an example of harvesting, packaging, cooling, and transporting broccoli in the context of the substantially similar instant limitations in that Ben-Tzur discloses:
	receiving [obtaining], [...], a transportation time-temperature profile from the one or more temperature sensors associated with the perishable product, wherein the transportation time-temperature profile tracks the temperature variation that the perishable product experiences during transportation of the product to a destination following the initial cooling of the perishable product; receiving [...] a known effect of the transportation time-temperature profile on the perishable product; 
	[The cooled produce is then loaded into a refrigerated transport vehicle (0219; see also 0109); One or more sensor modules 100 on each of pallets 128 provide a real-time remote indication of temperature of the perishables...provides near real time output indication of sensed temperature of the perishables (0091; see also 0094-0095); In the present example illustrated in FIG. 1E, parameters relating to the perishables are reported by the sensor modules 100 associated with the pallets 128 via a truck-mounted SIIC 102 and/or a portable SIIC 161, which may be attached to one of the pallets 128 in a shipment, and optionally via PLM 104 and user interfaces 110, resulting in suitable notifications being provided to an interested party, such as a shipper, transporter, customer, insurer or health department (0101; see also 0098, 0224); providing to users an indication of events which could affect the quality of perishables whose parameters are sensed  (0109; see also 0209, 0211, 0216 discussing dew point alerts and providing a threshold exceedance alarm in the event that the accumulated and/or current temperature and relative humidity data indicate a divergence from acceptable thresholds during storage and shipment following cooling); PLM 104 preferably communicates with at least one and preferably multiple user interfaces 110 providing to users information relating, inter alia, to remaining lifetime prediction, supply chain link accountability and first expired, first out logistics of perishables whose parameters are sensed by sensor modules 100 (0100); FIGS. 10A-10C show time lines and acceptable temperature alert thresholds for a typical shipment of broccoli (0225); FIG. 10B illustrates an MSU-specific report received from a variable position SIIC 102, which covers a period when the broccoli is on the refrigerated truck from loading to unloading (0227); Providing a threshold exceedance alarm in the event that the accumulated and/or current temperature and relative humidity data indicate a divergence from acceptable thresholds during storage and shipment following cooling (0209); the quality grade of the perishable on the pallet may be downgraded in the event of an event associated with a rise in temperature (0094-0095; see also 0102, 0113, 0120; 0246, 254); Calculation of remaining shelf life for each MSU and/or for each pallet containing at least one MSU and/or for each shipment (0208)] While the disclosure as related to providing location, temperature and relative humidity information on a current and cumulative basis (i.e., providing current status information based on associated times and temperatures the perishables have been subjected to), the influence of both time and temperature on the deterioration in quality of broccoli, parameters representing the deterioration in quality, and a qualitative estimation of the overall quality comprising a score using an arbitrary scale is described in the context of managing and monitoring perishables at any stage in the supply chain, Ben-Tzur continues the discussion of the example of harvesting, field packaging, and field palletization of broccoli, wherein the pallets comprise sensor modules monitoring and logging information, such as temperature, during transit to a forced air cooling facility with the additional disclosure as related to loading the cooled produce into a refrigerated transport vehicle, monitoring the perishables to provide a real-time remote indication of temperature of the perishables, user interfaces resulting in suitable notifications being provided to an interested party, providing to users an indication of events which could affect the quality of perishables whose parameters are sensed, time lines and acceptable temperature alert thresholds for a typical shipment of broccoli, an MSU-specific report received from a variable position SIIC 102, which covers a period when the broccoli is on the refrigerated truck from loading to unloading, providing a threshold exceedance alarm in the event that the accumulated and/or current temperature and relative humidity data indicate a divergence from acceptable thresholds during storage and shipment following cooling, and the calculation of remaining shelf life (see Ben-Tzur at 0089, 0201-0203). As noted above, Ben-Tzur does not appear to explicitly recite a quality code engine...[wherein the quality code engine comprises a trained neural network [having a plurality of parameters].  	
	assigning, [...], a transportation temperature score to the perishable product based upon the transportation time-temperature profile and the known effect of the transportation time-temperature profile on the perishable product;
	[providing to users an indication of events which could affect the quality of perishables whose parameters are sensed (0109); Calculation of remaining shelf life for each MSU and/or for each pallet containing at least one MSU and/or for each shipment (0208); In the present example illustrated in FIG. 1D, it is seen that one or more pallets 128 are left in the sun causing a temperature rise. This temperature rise is reported by the sensor modules 100 associated with the pallets via SIIC 102 and optionally via PLM 104 and user interfaces 110, resulting in a temperature exceedance warning being provided to an interested party (0094); Such interested party may provide a suitable handling instruction for dealing with a pallet for which a temperature exceedance warning is outstanding. Such instructions may include, for example, instructions to re-cool the pallet, manually inspect the pallet, reject the pallet or redirect the pallet to another destination. Additionally or alternatively, the quality grade of the perishable on the pallet may be downgraded (0095; see also 0102, 0112-0113, 0120, Fig. 1E)] As discussed above, Ben-Tzur discloses providing location, temperature and relative humidity information on a current and cumulative basis (0210) (i.e., providing current status information based on associated times and temperatures the perishables have been subjected to), the influence of both time and temperature on the deterioration in quality of broccoli, parameters representing the deterioration in quality, and a qualitative estimation of the overall quality comprising a score using an arbitrary scale (0254). The Examiner notes the disclosure is described as applying to any stage in the supply chain. As described by Ben-Tzur, location, temperature and relative humidity information may be provided on a current and cumulative basis, wherein a qualitative estimation of the overall quality based on time and temperature information may comprise a score using an arbitrary scale, wherein a score may be determined [assigned] at any stage in the supply chain. The Examiner interprets downgrading a quality grade of the perishable on the pallet as corresponding to assigning a score to the perishable product. The Examiner interprets the disclosure as related to: providing to users an indication of events which could affect the quality of perishables whose parameters are sensed; one or more pallets left in the sun causing a temperature rise, resulting in a temperature exceedance warning being provided to an interested party; calculation of remaining shelf life; such interested party may provide a suitable handling instruction for dealing with a pallet for which a temperature exceedance warning is outstanding; and downgrading the quality grade of the perishable on the pallet as teaching or suggesting assigning a transportation temperature score to the perishable product based upon the transportation time-temperature profile and the known effect of the transportation time-temperature profile on the perishable product. 
	2predicting [...] a remaining shelf-life of the perishable product at the destination, wherein the remaining shelf-life of the perishable product is based upon the initial cooling time-temperature profile, the transportation time-temperature profile and a known effect of the initial cooling time-temperature profile and the transportation time-temperature profile on the shelf-life of the perishable product;
	[information regarding the broccoli on the pallets and the estimated time of delivery (ETD) of the broccoli to the customer facility as well as the customer facility location are either manually entered, such as via handheld device 150, or received via a computer network from another source, such as an enterprise server of a grower or packing house. The association data and the information regarding the broccoli as well as the data received from the sensor modules via the SIICs is preferably used by PLM 104 to carry out at least some of the following functions: 1. Association of the accumulated and current temperature and relative humidity data from each of the sensor modules with a corresponding pallet of broccoli and with identifiers of corresponding interested parties, such as the grower, shipper and customer. 2. Calculation of remaining shelf life for each MSU and/or for each pallet containing at least one MSU and/or for each shipment (0206-0208); upon arrival at a destination, communicate the logged information to the remainder of the system via an SIIC located at the destination (0099; see also 0106, 0108, 0110, 0111, 0118, 0119); providing to users information relating, inter alia, to remaining lifetime prediction, supply chain link accountability and first expired, first out logistics of perishables whose parameters are sensed by sensor modules 100 (0100; see also 0011, 0017, 0075, 0076, 0093, 0239, Fig. 1D); Reference is now made to FIG. 1H, which illustrates the end of a supply chain, wherein the perishables arrive at a customer's facility. At this stage a "sell by" date output may be received...The "sell by" date output is preferably pallet specific and indicates the status of each pallet of perishables (0123)] The disclosure describes predicting a remaining shelf-life of the perishable product at the destination based on the temperature variances experienced by the perishable product from time of harvest to arrival at the destination.
	assigning [...] a predicted remaining shelf-life score to the perishable product based upon the predicted remaining shelf-life of the perishable product; 
	The discussion above applies here, as well, particularly as related to the previous claim limitations directed to assigning an initial cooling score to the perishable product and assigning a transportation score to the perishable product. Ben-Tzur further discloses:
	[providing to users an indication of events which could affect the quality of perishables whose parameters are sensed (0109; see also 0094, 0097, 0112); provide an advance notification of impending arrival of distressed perishables. The customer or his insurance company may respond to the advance notification of impending arrival of distressed perishables by arranging for an insurance assessor to be present upon arrival of the shipment at the customer facility. Preferably, the monitored history of the shipment is made available to the assessor in advance of or concurrently with arrival of the shipment (0131); the truck may not be equipped with an SIIC. In this alternative, sensor module 100 may perform the logging function and upon re-establishment of communication, such as upon arrival at a destination, communicate the logged information to the remainder of the system via an SIIC located at the destination (0099; see also 0106); PLM 104 preferably communicates with at least one and preferably multiple user interfaces 110 providing to users information relating, inter alia, to remaining lifetime prediction...the quality grade of the perishable on the pallet may be downgraded (0102; see also 0095, 0109-0113, 0118-0120)] In addition to the above disclosure as related to assigning a transportation temperature score and predicting a remaining shelf-life of the perishable product, as described by Ben-Tzur, a customer may arrange for an insurance assessor to be present upon arrival of the shipment based on being provided an indication of events which could affect the quality of perishables or advance notification of impending arrival of distressed perishables and the quality grade of the perishable may be downgraded, or the quality grade of the perishable may be downgraded at the destination if the truck is not equipped with an SIIC based on the sensor module performing the logging function upon re-establishment of communication at the destination. The Examiner interprets downgrading a quality grade of the perishable on the pallet as corresponding to assigning a score to the perishable product. The Examiner interprets the disclosure as teaching or suggesting assigning [...] a predicted remaining shelf-life score to the perishable product based upon the predicted remaining shelf-life of the perishable product. As noted above, Ben-Tzur does not appear to explicitly recite a quality code engine...[wherein the quality code engine comprises a trained neural network [having a plurality of parameters].  
	Particularly regarding the limitation of:
	generating [...] a quality code for the perishable product, the quality code comprising the initial cooling score of the perishable product, the transportation temperature score of the perishable product and the predicted remaining shelf-life score of the perishable product;
NOTE: The Examiner notes, as discussed above, the limitations above broadly comprise generating a code for the perishable product, wherein the generated code comprises the recited scores. The Examiner asserts that the modifier applied to the code is merely a label which may serve to convey a message to the reader, but adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability. The Examiner asserts the limitation is met by prior art that teaches or suggests generating a code for the perishable product, wherein the generated code comprises the recited scores. 	Additionally, the Examiner notes the instant specification notes that the quality code of the perishable product may be alphanumeric (see instant specification at 0008, 0031, 0034, 0043, 0049, 0069, 0070). As such, the quality code may be in the form of any code, such as an alphanumeric code (i.e., barcode, QR code, UPC, etc.). Additionally, as discussed above, the Examiner notes the modifiers, or labels, applied to the recited scores may serve to convey a message to the reader, the labels, or modifiers, but add little, if anything, to the claimed acts or steps and thus do not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability. The Examiner notes the number of scores comprising the code does not patentably distinguish the claimed invention from prior art that teaches or suggests generating a code for the perishable product, the code comprising any number of scores associated with the influence of time and temperature on the perishable product unless a new and unexpected result is produced (see MPEP 2144.04 (VI)(B)).   
	 
	Ben-Tzur teaches or suggests the elements in bold, as discussed above. Ben-Tzur further discloses:
	generating [...] a [...] code for the perishable product [...]
	[pallet 128 (FIG. 1B), which is also identified by a pallet identifier, preferably a barcoded label 132 (FIG. 1B) (0081; see also Figs. 10E-10G); the barcode label includes information as to the type of perishable, harvest date, packing date, origin and currently contemplated destination as well as any other information required to provide accurate remaining lifetime predictions and action recommendations (0089, Fig. 1 C; see also 0133, 0134, 0201-0202, Figs. 1 A-1 B, Fig. 1 D, Figs. 2A-2C) the location of each MSU in the transport vehicle preferably is entered into the system as by using a portable barcode reader (0222)] The Examiner interprets a pallet identifier and a barcoded label as generating [...] a [...] code for the perishable product [...].
	While Ben-Tzur teaches or suggests generating a code for the perishable product and teaches or suggests the recited elements, Ben-Tzur does not appear to describe a code as comprising the three recited elements. Ben-Tzur does not appear to explicitly recite generating [...] a quality code for the perishable product, the quality code comprising the initial cooling score of the perishable product, the transportation temperature score of the perishable product and the predicted remaining shelf-life score of the perishable product;
	Ben-Tzur further discloses:
	determining [...] observed qualities of the perishable product at the destination; 
	[provide an advance notification of impending arrival of distressed perishables. The customer or his insurance company may respond to the advance notification of impending arrival of distressed perishables by arranging for an insurance assessor to be present upon arrival of the shipment at the customer facility. Preferably, the monitored history of the shipment is made available to the assessor in advance of or concurrently with arrival of the shipment (0131); providing to users information relating, inter alia, to remaining lifetime prediction...the quality grade of the perishable on the pallet may be downgraded (0102; see also 0095, 0109-0113, 0118-0120)]
	displaying the quality code of the perishable product on a user display.  
	[pallet 128 (FIG. 1B), which is also identified by a pallet identifier, preferably a barcoded label 132 (FIG. 1B) (0081; see also Figs. 10E-10G); perishable management reports are preferably provided to the various authorized interested parties on displays associated with their computers, which may be fixed or portable (0234); Cumulative data for each MSU may be displayed in response to a suitable mouse click. All of the data and reports described above and below in FIGS. 10A-10G may also be readily accessible by appropriate mouse clicks. MSU specific data is preferably accessed by clicking on the location of a given MSU, similarly pallet specific data is preferably accessed by clicking on the location of a given pallet (0232; see also Fig. 1H item 200 illustrating the pallet number (code) being displayed on a user laptop)]
	In summary of Ben-Tzur as related to the instant claim limitations, Ben-Tzur discloses: a method for managing perishables in a supply chain, the method including sensing at least one parameter of at least one monitorable shipping unit of perishables through multiple stages in a supply chain; a code associated with perishable products; a quality grade associated with perishable products based on time and temperature data; providing to a user a remaining lifetime prediction, As described by Ben-Tzur, the location, temperature and relative humidity information may be provided on a current and cumulative basis, wherein a qualitative estimation of the overall quality based on time and temperature information may comprise a score using an arbitrary scale, wherein a score may be determined [assigned] at any stage in the supply chain, wherein: 
	the score is based on look-up tables relating to parameter thresholds for various types of perishable products; 
	the score accounts for the influence of both time and temperature on the deterioration in quality of the perishable item, wherein the influence of both time and temperature on the deterioration in quality of the perishable item corresponds to an influence on the remaining shelf-life of the perishable product; and 
	the score represents a qualitative estimation of the overall quality using an arbitrary scale, wherein the overall quality corresponds to the remaining shelf-life of the perishable product.
	Ben-Tzur does not appear to teach or suggest:
	a quality code engine...wherein the quality code engine comprises a trained neural network [having a plurality of parameters].  
	determining one or more difference vectors between the quality code generated by the quality code engine and one or more observed qualities of the perishable product at the destination; 
	providing the one or more difference vectors as feedback to the quality code engine; 
	adjusting one or more of the plurality of parameters of the quality code engine based upon the feedback; and 
	However, regarding a quality code engine...wherein the quality code engine comprises a trained neural network [having a plurality of parameters], Balogun — which is directed to Artificial Neural Network Application on fruit and Vegetables Quality Assessment — discloses (note the portion in italics is what has not explicitly been addressed):
	...a quality code engine...wherein the quality code engine comprises a trained neural network [having a plurality of parameters]...
[This paper examines latest works of using artificial neural network (ANN)
for determining the quality of some selected fruit and vegetables (pg. 702, Abstract); The output relies on the weight used on the data linking the output and hidden layers. During training and learning, weights are the value which ANN works on to achieve a result that is very close to the required output (pg. 7); Two hundred and fifty parameters were applied for training (pg. 703); Basic backpropagation and BDLRF learning algorithm were used to train the network model (pg. 704)
	Ben-Tzur teaches managing perishables in a supply chain. Balogun teaches Artificial Neural Network Application on fruit and Vegetables Quality Assessment. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between Balogun and Ben-Tzur is that Balogun discloses using an artificial neural network (ANN) for determining the quality of some selected fruit and vegetables, and applying two hundred and fifty parameters for training and learning. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of using an artificial neural network (ANN) for determining the quality of some selected fruit and vegetables and applying two hundred and fifty parameters for training and learning (as taught by Balogun) with the system and method for adaptive intelligent systems used to enable lending transactions (as taught by Ben-Tzur) in order to provide useful alternatives to statistical techniques such as those which involve regression analysis or probability density estimation (Balogun Pg. 702), to easily learn complex multi-dimensional mappings (Balogun pg. 703), to perform approximation of any input-output map (Balogun pg. 702), to determine and evaluate the quality of fruits and vegetables with the combination of digital image processing and an artificial neural network (ANN) (Balogun pg. 703), and to automate the inspection of perishables to identify and grade damage according to either insects or disease (Balogun pg. 703).
	Particularly regarding the limitations:
	determining one or more difference vectors between the quality code generated by the quality code engine and one or more observed qualities of the perishable product at the destination; 
	providing the one or more difference vectors as feedback to the quality code engine; 
	adjusting one or more of the plurality of parameters of the quality code engine based upon the feedback;
NOTE: As discussed above, under the broadest reasonable interpretation, and in view of the disclosure of the instant specification in view of one of ordinary skill in the art, the Examiner interprets the amended claim limitations above as being met by prior art that teaches or suggests: 
	determining one or more difference vectors between output of a model and one or more observed qualities of the perishable product at the destination;
	providing the one or more difference vectors as feedback to the model;
	adjusting one or more of the plurality of parameters of the model based upon the feedback.
	
	The Examiner notes Ben-Tzur teaches or suggests determining [...] observed qualities of the perishable product at the destination, as discussed above.
	Balogun further provides a description of the accuracy based on the input features (pg. 704); discloses that Zhou et al developed a modified backpropagation algorithm to detect spots created by infection of disease on twenty samples of rice that entails the evaluation of images segmented automatically against the one done manually, wherein a classification accuracy of 99.8% was attained for both standard and improved BPNN model (pages 704-705); notes that the colour and shape information obtained from digital camera images of fruit samples were used as input to ANN training (pg. 705); and provides Table 1: Summary of Different Fruits and Vegetables Assessed with Intelligent Techniques, wherein the table includes columns for Sample/Description/Reference comprising a brief description of the trained neural network models referenced, including a discussion of the training, testing, accuracy, and learning rate (pgs. 705-706); and that input parameters were reduced based on normalization (pg. 703).
	While the disclosure of Balogun  in view of Ben-Tzur may be interpreted as teaching or suggesting: determining one or more differences between output of a model and one or more observed qualities of the perishable product at the destination; providing the one or more differences as feedback to the model; and adjusting one or more of the plurality of parameters of the model based upon the feedback, the combination of Ben-Tzur and Balogun does not appear to teach or suggest the limitations in the context of one or more difference vectors.
	However, Rosenbloom — which is directed to a system for event monitoring — discloses (note the portion in italics is what has not explicitly been addressed):
	determining one or more difference vectors between the quality code generated by the quality code engine and one or more observed qualities of the perishable product at the destination; 
	providing the one or more difference vectors as feedback to the quality code engine; 
	adjusting one or more of the plurality of parameters of the quality code engine based upon the feedback;
	[Methods and systems are provided herein for detecting, reporting, monitoring, and analyzing the presence of contaminants or other environmental factors, such as pathogens, in various environments and on various items (Abstract, 0003); The environment may be a food production environment. The platform may further include modeling the environment in software to track pathogen growth in areas of interest...The platform may further include modeling the environment in software to track risk factors in areas of interest (0007); algorithms may be developed to combine information received from various sources including various data sources 118, a third party host 120, reader network 110 or any other source into an overall food safety risk index to warn users of potential hazards...The algorithm may associate data from the various sources, such as by matching data according to the floorplan, according to a geo-location, according to a code, according to a picture, according to a date/time, and the like (0081; see also 0053, 0082); Visualizing and interacting with the data based on the results from the plurality of samplings may be done in a dashboard of an environmental monitoring platform (0012); comparing data taken by particular operators, comparing data taken at particular times... monitoring/modifying the status of the reader network... view and submit reports of data validation and analysis results and the like (0070); Test points may have varying longevity. They can be permanent, single use (such as an opportunistic sample) or short duration (such as used during two days of vector sampling) (0075); Historical vector sampling results may be overlaid onto the heat map to indicate both areas of agreement with test history and divergence uncovered during vectoring. In an embodiment, there may be multiple data streams for each test point. For example, additional test data, such as ATP, lab results, finished goods testing, pictures and contextual input, for each test point may be presented either in a parallel view or as added to the weighting (0076)] The disclosure describes methods and systems comprising a platform and algorithms that may model a food production environment in software to track pathogen growth in areas of interest and track risk factors, wherein the algorithms may combine information received from various sources, wherein vector sampling results may indicate divergence uncovered during vectoring. 
	Additionally, regarding the limitations of:
	generating, by the quality code engine, a quality code for the perishable product, the quality code comprising the initial cooling score of the perishable product, the transportation temperature score of the perishable product and the predicted remaining shelf-life score of the perishable product; 
	As discussed above, while the labels, or modifiers, applied to the scores may serve to convey a message to the reader, the labels, or modifiers, add little, if anything, to the claimed acts or steps and thus do not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability. Each recited score is merely based on the remaining shelf-life at the instant of calculation, wherein the remaining shelf-life is based on the influence of both time and temperature on the deterioration in quality of the perishable product from the time of harvest/manufacture/etc. to the time the score is determined/calculated. As such, the limitations broadly comprise generating a code a code for the perishable product, the code comprising three scores associated with the influence of time and temperature on the perishable product.
	As discussed above, while Ben-Tzur teaches or suggests generating a code for the perishable product and teaches or suggests the recited elements, Ben-Tzur does not appear to describe a code as comprising the three recited elements. Ben-Tzur does not appear to explicitly recite generating [...] a quality code for the perishable product, the quality code comprising the initial cooling score of the perishable product, the transportation temperature score of the perishable product and the predicted remaining shelf-life score of the perishable product;
	Additionally, regarding generating a code, Rosenbloom further discloses:
	generating [...] a [...] code for the perishable product, 
	[Sampling may include scanning an identifier associated with the test point  (0012); the test or test data may be coded in various formats (0047); The various means may include recognizing a code, such as a bar code or QR code, on a sample tube. Test or test data may be coded into an RFID tag (0047); a type of branding may be done or a seal may be placed on the outside of boxes, cartons, or packaging of food to convey to purchasers...that food safety has been monitored during production (0127); the platform can leverage product codes to track specific suppliers, specific lots, product types, and inventory back to positive test results (0078)]  The disclosure describes generating a code for the perishable product to convey that food safety has been monitored during production.
	the [...] code comprising [production data and results data];
	[The branding may contain a QR code or other mechanism that can be scanned to provide detailed production data including..."Traceability" data, production techniques...expiration information...lot codes, and the like. The detailed production data may be coupled to the environmental monitoring results data (0128); the reader may be configured to tag the location of a test, such as via reading a label, bar code, QR code, MaxiCode, RFID or other means... the label may encode a wide variety of information, such as the sample location, operator, date/time, ambient temperature, and the like. The reader may be adapted to read the label when the tube is placed in the reader for measurement. Data from the sample may be tagged with information from the label and sent together to the reader manager, database module or other downstream system (0063); the reader 112, data manager platform or database module 104 may be configured to interact with a data source 118, such as through an API or via receiving a raw data dump to be processed and/or visualized. The data source 118 may include data from any kind of assay, a third party lab, temperature or other environmental sensors, location logistics...confirmatory test results from lab based test results...time and temperature monitoring, process inputs...allergen and toxin monitoring, pest control, RFID, Geo-location, remote QC devices transmitting status via IR, Bluetooth or wireless networking protocols, product codes and lot numbers, traceability data, FDA data, USDA recall lists, HACCP protocols, corrective action/preventive action (CAPA) protocols, corporate GMP updates, and the like. For example, the data from various sources may be aggregated so that there are multiple data streams regarding a particular product, such as test point sampling during production (0058; see also 0011); thresholds for an alert (0095); test points may be located at various points on or near a production line...such as a conveyor belt...storage area, handling area, processing area, cleaning area, sterilization area, packing/assembly area, shipping/transportation area, disposal area, contact surfaces, and the like (0048); Test results may be automatically added to the platform by readers and the reader manager (0071); the environmental monitoring platform may indicate numerically, via color-coding, or some other indicator the presence/absence of a specific pathogen (0072)] While the disclosure describes: thresholds for an alert, test results automatically added, and indicating numerically the presence/absence of a specific pathogen; generating a code for the perishable product to convey that food safety has been monitored during production, wherein the code provides detailed production data; wherein the detailed production data may be coupled to the environmental monitoring results data [i.e., test results numerically indicating the presence/absence of a specific pathogen]; test points may be located at various points, such as a storage area, handling area, processing area, cleaning area, sterilization area, packing/assembly area, shipping/transportation area; and that the label may encode a wide variety of information, such as the sample location, operator, date/time, ambient temperature, and the like, Rosenbloom does not appear to explicitly describe the generated code for the product as comprising three scores.
	While the disclosure of Rosenbloom, above, is introduced to address the limitations in the context of one or more difference vectors and generating a code for the perishable product, the code comprising [results data], the disclosure of Rosenbloom, below, is provided for additional context for the disclosure as related to the instant claims:
	[establishing a set of "business rules" at step 208 for the platform that sets out various parameters... thresholds for an alert...update business rules (0095); Analyzing results from the plurality of samplings may be done to determine an adherence to a set of defined characteristics for the environment. An alert may be generated when there is at least one of a flaw in the adherence or a positive test result. Tracking the sampling may be done to determine a characteristic (0010, 0051); The practice dashboard 106 may be operably coupled to or programmed to generate various indicators. The indicators may be audio, visual, audio-visual, graphical, or spectral in nature. (0080); checkmarks may indicate a confirmed negative result, exclamation points may indicate a presumed positive result or a recent history of presumed positive results...any symbol, character, or icon may be used to represent a results status (0089); The report output may be fully customizable, may be printed, may be exported to a software application, or interfaced/synced with any corporate IT infrastructure... the report includes data for each test point... In this example, checkmarks indicate a negative result and `X` indicates a positive result. (0092)]
	In addition to disclosing algorithms may combine information received from various sources, wherein vector sampling results may indicate divergence uncovered during vectoring, as discussed above, Rosenbloom describes generating a code for the perishable product to convey that food safety has been monitored during production, wherein the code comprises production data and results data. 
	Ben-Tzur teaches managing perishables in a supply chain. Balogun teaches Artificial Neural Network Application on fruit and Vegetables Quality Assessment. Rosenbloom teaches a system for event monitoring. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of Ben-Tzur and Balogun and Rosenbloom is that Rosenbloom discloses that vector sampling results may indicate both areas of agreement with test history and divergence uncovered during vectoring, test data coded in various formats, branding placed on packaging, such as a code or label, to convey to purchasers that food safety has been monitored during production and provide detailed production data, and leveraging product codes to track inventory back to positive test results.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of vector sampling results may indicate both areas of agreement with test history and divergence uncovered during vectoring, test data coded in various formats, branding placed on packaging, such as a code or label, to convey to purchasers that food safety has been monitored during production and provide detailed production data, and leveraging product codes to track inventory back to positive test results (as taught by Rosenbloom) and the features of using an artificial neural network (ANN) for determining the quality of some selected fruit and vegetables and applying two hundred and fifty parameters for training and learning (as taught by Balogun) with the system and method for adaptive intelligent systems used to enable lending transactions (as taught by Ben-Tzur) in order to provide an on-line system for real-time or near real-time monitoring and analytics in combination with rapid, reliable in situ sampling methods to provide an on-site environmental monitoring platform (Rosenbloom 0001, 0002), deliver results in a way that renders them trackable, analyzable or comparable versus various standards or thresholds (Rosenbloom 0001), avoid the expense of shipping a sample to a laboratory and time lag between sampling and a result (Rosenbloom 0002), to provide a platform for managing the detection and reporting of contaminants or other environmental factors, and using such detection for a wide variety of purposes, such as planning a corrective action, scheduling a follow-up test, mapping a contamination trend, ensuring compliance in testing, providing a report, and informing logistics in shipping quarantined inventory (Rosenbloom 0003, 0009), to model the environment in software to track pathogen growth in areas of interest and to track risk factors (Rosenbloom 0007), to monitor and present to a user a set of trends over time (Rosenbloom 0078), to track trends and perform analytics (Rosenbloom 0092), to compare data obtained from tests with industry standards (Rosenbloom 0078), to compare results to a threshold value, such as an acceptable level of contamination or a threshold for concern, and recommend an action to ameliorate contamination (Rosenbloom 0080), and to identify standards across the industry (Rosenbloom 0078).
	Particularly regarding the limitations of:
	generating, by the quality code engine, a quality code for the perishable product, the quality code comprising the initial cooling score of the perishable product, the transportation temperature score of the perishable product and the predicted remaining shelf-life score of the perishable product; 
	As discussed above, the Examiner notes the modifiers, or labels, applied to the recited scores may serve to convey a message to the reader, the labels, or modifiers, but add little, if anything, to the claimed acts or steps and thus do not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability. The limitations above broadly comprise generating a code for the perishable product, the code comprising three scores associated with the influence of time and temperature on the perishable product. The Examiner notes the number of scores comprising the code does not patentably distinguish the claimed invention from prior art that teaches or suggests generating a code for the perishable product, the code comprising any number of scores associated with the influence of time and temperature on the perishable product unless a new and unexpected result is produced (see MPEP 2144.04 (VI)(B)).
	While Ben-Tzur teaches or suggests generating a code for the perishable product and teaches or suggests the recited elements, and Rosenbloom teaches or suggests generating a...code for the perishable product, the... code comprising [production data and results data], the combination of Ben-Tzur, Balogun, and Rosenbloom does not appear to describe the code as comprising the three recited elements.
	However, Yost — which is directed to a system for event monitoring — discloses (note the portion in italics is what has not explicitly been addressed):
	generating...a [...] code for the perishable product, the [...] code comprising [the initial cooling score of the perishable product, the transportation temperature score of the perishable product and the predicted remaining shelf-life score of the perishable product];
	[If the temperature is maintained at or about that temperature during the duration of the food storage, thermostat 104 may transmit such data to label printer 106 (and any associated computer or processing element associated therewith). The transmitted data can indicate that the food product was stored at a constant or desired temperature, provide the temperature range of the storage unit 102 during which the food product was stored, provide an average temperature, provide a target "sell by" date, or provide some other indication of proper storage, such as stating "FRESH" or similar language, providing an alphabetical or numerical grade of known or perceived freshness of the food product, or the like. This data can then be encoded in any of a variety of manners and printed on a label. The encoding can be done in the form of printing the data in a regular language, printing a barcode or other code, encoding an RFID tag with the data, a combination thereof, where data is encoded in a RFID tag and printed on a label or other record member which accompanies the RFID tag, or any other desired methodology. The encoded information can also match all or a portion of the printed information (0015); if there is a variance in the temperature of storage unit 102 during the time when the food products are stored there, such information may also be conveyed and printed by label printer 106, which may be, but is not limited to a FRESHMARX.RTM. printer. For example, for food products that experienced a brief temperature variation outside (above or below) of a predetermined range, but which would be unlikely to affect the quality of the food or have a minimal effect on the quality of food, the label printer and associated logic and processor may provide a label that indicates a grade of "B" (on a standard "A" to "F") scale, a numerical grade, such as 9 on a scale of 10, some other internal coding or a shortened time period until a sell-by date as determined by an algorithm. It may be appreciated that other variances in temperature, environmental levels or storage conditions may result in decreased or increased scores, as appropriate. For example, if the food product was allowed to warm to an undesired temperature during storage in container unit 102 or cool to a freezing temperature when undesired, label printer may mark them with a grade of "D", " 2/10", or indicate a sell-by date that is imminent (0016); the label may provide standard inventory and dating information, as desired. Additionally, the labels may be utilized to provide ingredient information, allergy information, or any other appropriate consumer information (0017)] The Examiner notes this disclosure is substantially similar to the exemplary embodiment of assigning a score as described by the instant specification (see instant specification at 0034-0038). The Examiner interprets the disclosure as related to generating a label that indicates a grade on a standard “A” to “F” scale, a numerical grade, such as 9 on a scale of 10, some other internal coding or a shortened time period until a sell-by date as determined by an algorithm as corresponding to generating a code for the perishable product, the code comprising a score associated with a temperature variance over a period of time. 
	While the disclosure above describes generating a code for the perishable product, the code comprising a score associated with a temperature variance over a period of time, Yost further discloses:
	[FIG. 2, food product label 202 may be utilized and scanned in any of a variety of locations. For example, the label 202 may be affixed to a food product while it is stored in storage unit 102 before it is distributed. While in storage unit 102, label 202 can be scanned to provide inventory and freshness (product condition) information. When the food product is being prepared for transport, a shipping scan 204 can be made on label 202 to provide both inventory information and product freshness information...various storage units 102, thermostats 104, and label printers 106 may be used at different stages of the food product storage and distribution. For example, a first storage unit may be at an initial processing facility and provide a first label and "freshness" score, a second may be utilized by a shipping agency to provide a second label and score (for example affixed over the first label}, a third may be utilized at a warehouse, distribution center, grocery store, restaurant, etc. to provide another label and score, and so on. Further, in some exemplary embodiments, label 202 may be updated at each or any of these stages to reflect any change information, or, if the conditions remain the same throughout transport, a single label may be utilized for all stages. The updating can occur through additional printed or encoded information (0019); Utilization of such a system as that shown in exemplary FIG. 2 can allow for enhanced quality control between various custodial agencies of the food products as well as assurances that food products that are ultimately prepared for consumption are fresh or have otherwise been stored in appropriate conditions ... it will be clear from a scan of label 202 that the food product was initially processed and stored properly, that it was shipped properly to the grocery store 210, but that grocery store 210 experienced a situation which caused a decrease in the "freshness" or score of the food product (0020) [As described by Yost, a first label and a first freshness score may be at an initial processing facility [i.e., the stage from harvest to being delivered to a forced cooling facility], and a second, third, etc. label and score may be provided at different stages of the food product storage and distribution. The Examiner interprets the disclosure as teaching or suggesting generating...a [...] code for the perishable product, the [...] code comprising [the initial cooling score of the perishable product, the transportation temperature score of the perishable product and the predicted remaining shelf-life score of the perishable product].
	Ben-Tzur teaches managing perishables in a supply chain. Balogun teaches Artificial Neural Network Application on fruit and Vegetables Quality Assessment. Rosenbloom teaches a system for event monitoring. Yost teaches a method and system for determining product freshness. As such, each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned.
	The difference between the combination of Ben-Tzur, Balogun, Rosenbloom and Yost is that Yost discloses transmitting temperature data of a food product for a duration to a label printer, providing a target "sell by" date, or provide some other indication of proper storage, providing an alphabetical or numerical grade of known or perceived freshness of the food product, encoding the data in any of a variety of manners, such as printing a barcode or other code, providing a label that indicates a grade of "B" (on a standard "A" to "F") scale, a numerical grade, such as 9 on a scale of 10, some other internal coding or a shortened time period until a sell-by date as determined by an algorithm, a food product label that may be utilized and scanned in any of a variety of locations, affixing the label to a food product while it is stored before it is distributed, wherein the label may be updated at each or any of these stages to reflect any change information, and the updating can occur through additional printed or encoded information, wherein a first storage unit may be at an initial processing facility and provide a first label and "freshness" score, a second may be utilized by a shipping agency to provide a second label and score (for example affixed over the first label), a third may be utilized at a warehouse, distribution center, grocery store, restaurant, etc. to provide another label and score, and so on.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of transmitting temperature data of a food product for a duration to a label printer, providing a target "sell by" date, or provide some other indication of proper storage, providing an alphabetical or numerical grade of known or perceived freshness of the food product, encoding the data in any of a variety of manners, such as printing a barcode or other code, providing a label that indicates a grade of "B" (on a standard "A" to "F") scale, a numerical grade, such as 9 on a scale of 10, some other internal coding or a shortened time period until a sell-by date as determined by an algorithm, a food product label that may be utilized and scanned in any of a variety of locations, affixing the label to a food product while it is stored before it is distributed, wherein the label may be updated at each or any of these stages to reflect any change information, and the updating can occur through additional printed or encoded information, wherein a first storage unit may be at an initial processing facility and provide a first label and "freshness" score, a second may be utilized by a shipping agency to provide a second label and score (for example affixed over the first label), a third may be utilized at a warehouse, distribution center, grocery store, restaurant, etc. to provide another label and score, and so on (as taught by Yost), the features of vector sampling results may indicate both areas of agreement with test history and divergence uncovered during vectoring, test data coded in various formats, branding placed on packaging, such as a code or label, to convey to purchasers that food safety has been monitored during production and provide detailed production data, and leveraging product codes to track inventory back to positive test results (as taught by Rosenbloom) and the features of using an artificial neural network (ANN) for determining the quality of some selected fruit and vegetables and applying two hundred and fifty parameters for training and learning (as taught by Balogun) with the system and method for adaptive intelligent systems used to enable lending transactions (as taught by Ben-Tzur) in order to monitor an environmental condition, transmit information about the environmental condition, and track the temperatures in refrigeration and/or freezer units (Yost 0004, 0006), provide a variety of alarms that may be triggered as a result of temperatures in the units falling outside of a predetermined or desired range (Yost 0004), provide a label that shows that designated food or consumable products which were stored in the refrigeration and freezer units were maintained at a predetermined or desired temperature or environmental range during the storage period (Yost 0005), provide an indicator of "freshness" or viability where one or more indicia may be printed thereon showing that the food or consumable product was properly stored, a temperature or environmental range, such as humidity, gas levels, spore levels and light during the storage period, duration of the storage period, expected shelf life of the food product, and the like (Yost 0005).

	Regarding claims 2 and 14, the combination of Ben-Tzur, Balogun, Rosenbloom, and Yost teaches the limitations of claims 1 and 13.
	Ben-Tzur further discloses:
	further comprising; determining a remaining shelf-life of the perishable product at the destination; and 
	[information regarding the broccoli on the pallets and the estimated time of delivery (ETD) of the broccoli to the customer facility as well as the customer facility location are either manually entered, such as via handheld device 150, or received via a computer network from another source, such as an enterprise server of a grower or packing house. The association data and the information regarding the broccoli as well as the data received from the sensor modules via the SIICs is preferably used by PLM 104 to carry out at least some of the following functions: 1. Association of the accumulated and current temperature and relative humidity data from each of the sensor modules with a corresponding pallet of broccoli and with identifiers of corresponding interested parties, such as the grower, shipper and customer. 2. Calculation of remaining shelf life for each MSU and/or for each pallet containing at least one MSU and/or for each shipment (0206-0208); upon arrival at a destination, communicate the logged information to the remainder of the system via an SIIC located at the destination (0099; see also 0106, 0108, 0110, 0111, 0118, 0119); providing to users information relating, inter alia, to remaining lifetime prediction, supply chain link accountability and first expired, first out logistics of perishables whose parameters are sensed by sensor modules 100 (0100; see also 0011, 0017, 0075, 0076, 0093, 0239, Fig. 1D); Reference is now made to FIG. 1H, which illustrates the end of a supply chain, wherein the perishables arrive at a customer's facility. At this stage a "sell by" date output may be received...The "sell by" date output is preferably pallet specific and indicates the status of each pallet of perishables (0123)] The disclosure describes predicting a remaining shelf-life of the perishable product at the destination based on the temperature variances experienced by the perishable product from time of harvest to arrival at the destination.
	adjusting one or more of the initial cooling score and the transportation temperature score based upon the remaining shelf-life of the perishable product.  
	[providing to users an indication of events which could affect the quality of perishables whose parameters are sensed (0109; see also 0094, 0097, 0112); provide an advance notification of impending arrival of distressed perishables. The customer or his insurance company may respond to the advance notification of impending arrival of distressed perishables by arranging for an insurance assessor to be present upon arrival of the shipment at the customer facility. Preferably, the monitored history of the shipment is made available to the assessor in advance of or concurrently with arrival of the shipment (0131); the truck may not be equipped with an SIIC. In this alternative, sensor module 100 may perform the logging function and upon re-establishment of communication, such as upon arrival at a destination, communicate the logged information to the remainder of the system via an SIIC located at the destination (0099; see also 0106); PLM 104 preferably communicates with at least one and preferably multiple user interfaces 110 providing to users information relating, inter alia, to remaining lifetime prediction...the quality grade of the perishable on the pallet may be downgraded (0102; see also 0095, 0109-0113, 0118-0120)] As described by Ben-Tzur, users may be provided an indication of events which could affect the quality of perishables and the quality grade of the perishable on the pallet may be downgraded. Any score may be adjusted based on the time of the event and the effect on the remaining shelf-life of the perishable product.

	Regarding claims 3 and 15, the combination of Ben-Tzur, Balogun, Rosenbloom, and Yost teaches the limitations of claims 2 and 14.
	Ben-Tzur further discloses:
	wherein determining a remaining shelf-life of the perishable product at the destination 
	The combination of Ben-Tzur, Balogun, Rosenbloom, and Yost teaches the limitations of claims 2 and 14, which comprise: determining a remaining shelf-life of the perishable product at the destination.
	Ben-Tzur further discloses:
	further comprises using expert observations [...] of the perishable product performed at the destination.  
NOTE: Regarding the level of ordinary skill in the art, the Examiner notes the specification states, “when perishable products arrive at a destination, such as a warehouse, it is standard practice to perform a visual/sensory inspection of a random selection of the products for quality control purposes,” (see instant specification at 0011).
	Ben-Tzur further discloses:
	further comprises using expert observations [...] of the perishable product performed at the destination.  
 	[provide an advance notification of impending arrival of distressed perishables. The customer or his insurance company may respond to the advance notification of impending arrival of distressed perishables by arranging for an insurance assessor to be present upon arrival of the shipment at the customer facility. Preferably, the monitored history of the shipment is made available to the assessor in advance of or concurrently with arrival of the shipment (0131); Upon arrival of a shipment to its consignee the system preferably provides near real time current reports which are accessible to consignee personnel who physically receive the shipment. These reports preferably identify any MSUs which encountered alert situations and corresponding pallet numbers or other identifiers which enable consignee personnel to immediately identify the relevant pallets and provide whatever special handling is required, such as immediate cooling, heating or rejection of a pallet. These reports also may be used to enable consignee personnel or on site insurance adjusters to quickly identify pallets requiring visual inspection (0238); providing to users information relating, inter alia, to remaining lifetime prediction...the quality grade of the perishable on the pallet may be downgraded (0102; see also 0095, 0109-0113, 0118-0120); It is clear that at any moment in time RTMANLS can be calculated for any temperature (Tc). For instance, the RTMANS of the broccoli in the current example could be calculated (0267)] The Examiner interprets an insurance assessor as an expert. While the prior-referenced disclosure of Ben-Tzur describes the system is preloaded with relevant data, typically in the form of a plurality of look-up tables relating to parameter thresholds for various types of perishable products and calculating the remaining life based on the sensed data, and the disclosure of Ben-Tzur, above, teaches or suggests using expert observations [...] of the perishable product performed at the destination, Ben-Tzur does not appear to explicitly recite observations of one or more quality features of the perishable product.
	However, Balogun discloses:
	[...] observations of one or more quality features of the perishable product [...]  
	[determine and evaluate the quality of fruits and vegetables (pg. 703); identifying fungal diseases in cucumber plants by obtaining textural features (pg. 703); colour difference and mass transfer kinetics in kiwi fruits (pg. 704, discussing Fathi, et al); fractal parameters, moisture content, and shrinkage of kiwi fruits (pg. 704, discussing Fathi, et al); color and texture features for fruit recognition (pg. 704, discussing Mohebbi, et al); respiration rate of fruits and vegetables based on parameters including temperature, maturity, oxygen, and carbon dioxide (pg. 704, discussing Wang, et al)] The disclosure describes the use of various features in determining and evaluating the quality of fruits and vegetables.
	Additionally, Balogun further describes: 
	using expert observations of one or more quality features of the perishable product
	[detecting spots created by infection of disease in rice based on color parameters, both manually and via a neural network model (pgs. 704-705, discussing Zhou, et al); the classification of golden delicious apples as healthy or bruised based on features including curvature radius, temperature, acoustical stiffness, impact energy, and contact force (pg. 704, discussing Zarifneshat et al; see also pg. 705 discussing color and shape information for identifying and sorting fruit); the classification of fruit as unripe, under ripe, overripe, and ripe by a trained grade inspector (pg. 704, discussing Fadilah et al)] The Examiner interprets the disclosure as related to: detecting infection of disease based on color parameters, both manually and via a neural network; the classification of golden delicious apples as healthy or bruised based on features; and the classification of fruit as unripe, under ripe, overripe, and ripe by a trained grade inspector as teaching or suggesting using expert observations of one or more quality features of the perishable product.
	The Examiner notes the claims are drafted in a manner in which the motivation and rationale discussed in addressing claims 1, 13, and 19 applies here, as well.

	Regarding claims 4 and 16, the combination of Ben-Tzur, Balogun, Rosenbloom, and Yost teaches the limitations of claims 2 and 14.
	wherein determining a remaining shelf-life of the perishable product at the destination further comprises using consumer observations of one or more quality features of the perishable product performed at the destination.  
NOTE: The Examiner notes the limitations of claim 4 are substantially similar to the limitations of claim 3. Claim 4 merely replaces the element of, “expert observations,” recited in claim 3 with, “consumer observations.” While the label, or modifier, applied to the observations may serve to convey a message to the reader, the label, or modifier, adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability. Nonetheless, the limitations as a whole will be addressed by prior art.
	Additionally, regarding the level of ordinary skill in the art, the Examiner notes the specification states, “when perishable products arrive at a destination, such as a warehouse, it is standard practice to perform a visual/sensory inspection of a random selection of the products for quality control purposes,” (see instant specification at 0011).

	The combination of Ben-Tzur, Balogun, Rosenbloom, and Yost teaches the limitations of claims 3 and 15, which comprise: wherein determining a remaining shelf- life of the perishable product at the destination further comprises using expert observations of one or more quality features of the perishable product performed at the destination.  Claim 4 merely replaces the element of, “expert observations,” recited in claim 3 with, “consumer observations.” As such, the combination of Ben-Tzur, Balogun, Rosenbloom, and Yost teaches wherein determining a remaining shelf- life of the perishable product at the destination further comprises using [...] observations of one or more quality features of the perishable product performed at the destination, as discussed above. While it would be obvious to one of ordinary skill in the art to use observations of any number of types of people unless a new and unexpected result is produced (see MPEP 2144.04 (VI)(B)), in the interest of compact prosecution, the particular element of consumer observations is addressed below.
	While the discussion of claim 3 applies here, as well, Ben-Tzur further discloses:
	using consumer observations [of one or more quality features of the perishable product performed at the destination]
	[provide an advance notification of impending arrival of distressed perishables. The customer or his insurance company may respond to the advance notification of impending arrival of distressed perishables by arranging for an insurance assessor to be present upon arrival of the shipment at the customer facility. Preferably, the monitored history of the shipment is made available to the assessor in advance of or concurrently with arrival of the shipment (0131); Upon arrival of a shipment to its consignee the system preferably provides near real time current reports which are accessible to consignee personnel who physically receive the shipment. These reports preferably identify any MSUs which encountered alert situations and corresponding pallet numbers or other identifiers which enable consignee personnel to immediately identify the relevant pallets and provide whatever special handling is required, such as immediate cooling, heating or rejection of a pallet. These reports also may be used to enable consignee personnel or on site insurance adjusters to quickly identify pallets requiring visual inspection (0238); providing to users information relating, inter alia, to remaining lifetime prediction...the quality grade of the perishable on the pallet may be downgraded (0102; see also 0095, 0109-0113, 0118-0120); It is clear that at any moment in time RTMANLS can be calculated for any temperature (Tc). For instance, the RTMANS of the broccoli in the current example could be calculated (0267)]
	Additionally, Ben-Tzur describes the disclosure as applying to interested parties at any stage of the supply chain and notes interested parties may include growers, shippers, transporters, health departments and other agencies, insurers, and customers (see 0101, 0112, 0120, 0123, 0219, 0245); enable authorized interested parties to focus on problems in a given MSU, pallet and/or shipment at any stage of the supply chain (0245);Typical users include customers, growers, shippers, transporters and insurers as well as health departments and other agencies (0077); The user interfaces 110 preferably employ client software resident on a client computer as shown (0078)] The Examiner interprets customers as comprising consumers.
	As such, Ben-Tzur not only discloses observations of the perishable product performed at the destination by the customer (i.e., consumer) who is buying the product from a supplier, but also discloses additional, separate, observations by an insurance assessor (i.e., expert) of the perishable product performed at the destination.	
	The Examiner notes the claims are drafted in a manner in which the motivation and rationale discussed in addressing claims 1, 13, and 19 applies here, as well.

	Regarding claims 5 and 17, the combination of Ben-Tzur, Balogun, Rosenbloom, and Yost teaches the limitations of claims 2 and 14.
	wherein determining a remaining shelf-life of the perishable product at the destination 
	The combination of Ben-Tzur, Balogun, Rosenbloom, and Yost teaches the limitations of claims 2 and 14, which comprise: determining a remaining shelf-life of the perishable product at the destination.
	Ben-Tzur further discloses:
	further comprises using [relevant data of one or more quality features] of the perishable product [performed at the destination]. 
 	[As seen in FIGS. 9A-9C, the system is preloaded with relevant data, typically in the form of a plurality of look-up tables relating to parameter thresholds for various types of perishable products expected to be managed by the system (0200); It is clear that at any moment in time RTMANLS can be calculated for any temperature (Tc). For instance, the RTMANS of the broccoli in the current example could be calculated (0267)] While the prior-referenced disclosure of Ben-Tzur describes the system is preloaded with relevant data, typically in the form of a plurality of look-up tables relating to parameter thresholds for various types of perishable products and calculating the remaining life based on the sensed data, and the disclosure of Ben-Tzur, above, teaches or suggests using expert observations of the perishable product performed at the destination, Ben-Tzur does not appear to explicitly recite using lab test results.
	Additionally, Rosenbloom further discloses:
	wherein determining a remaining shelf-life of the perishable product at the destination further comprises using lab testing results of one or more quality features of the perishable product performed at the destination. 
	[The data source 118 may include data from any kind of assay, a third party lab, temperature or other environmental sensors, location logistics, an ATP hygiene monitoring system, confirmatory test results from lab based test results (0058; see also 0036, 0059, 0073-0074, 0076, 0082); the system may require a new sample to be collected for external lab testing (0074)] Rosenbloom describes testing performed on-site, testing by a third-party lab [i.e., testing off-site], and requiring a new sample to be collected for external lab testing [i.e., lab testing results of one or more quality features of the perishable product performed at the destination].
	The Examiner notes the claims are drafted in a manner in which the motivation and rationale discussed in addressing claims 1, 13, and 19 applies here, as well.

	Regarding claim 6, The method of claim 1, 
	The combination of Ben-Tzur, Balogun, Rosenbloom, and Yost teaches the limitations of claim 1, which comprises one or more observed qualities of the perishable product at the destination.
NOTE: The Examiner notes claim 6 is rejected under 35 USC 112(b). In order to expedite compact prosecution, the Examiner interprets claim 6 as being met by prior art that teaches or suggests, “The method of claim 1, wherein one or more observed qualities of the perishable product at the destination are selected from one or more observed sensory characteristics of the perishable product.”
	
	Balogun further discloses:
	wherein the one or more observed qualities of the perishable product at the destination are selected from one or more observed sensory characteristics of the perishable product. 
	[determine and evaluate the quality of fruits and vegetables (pg. 703); identifying fungal diseases in cucumber plants by obtaining textural features (pg. 703); colour difference and mass transfer kinetics in kiwi fruits (pg. 704, discussing Fathi, et al); fractal parameters, moisture content, and shrinkage of kiwi fruits (pg. 704, discussing Fathi, et al); color and texture features for fruit recognition (pg. 704, discussing Mohebbi, et al); respiration rate of fruits and vegetables based on parameters including temperature, maturity, oxygen, and carbon dioxide (pg. 704, discussing Wang, et al); detecting spots created by infection of disease in rice based on color parameters, both manually and via a neural network model (pgs. 704-705, discussing Zhou, et al); the classification of golden delicious apples as healthy or bruised based on features including curvature radius, temperature, acoustical stiffness, impact energy, and contact force (pg. 704, discussing Zarifneshat et al; see also pg. 705 discussing color and shape information for identifying and sorting fruit); the classification of fruit as unripe, under ripe, overripe, and ripe by a trained grade inspector (pg. 704, discussing Fadilah et al); using sugar as an input parameter (pg. 704, discussing Mohebbi, et al)]  The disclosure describes the use of various features in determining and evaluating the quality of fruits and vegetables, including color, color difference, textural features, sugar, moisture content, describes a person detecting spots created by infection of disease in rice based on color parameters, and describes a person classifying fruit as unripe, under ripe, overripe, and ripe.  The Examiner interprets the disclosure as related to determining and evaluating the quality of fruits and vegetables based on various features, including color and texture as teaching or suggesting selected from one or more observed sensory characteristics of the perishable product.
	The Examiner notes the claims are drafted in a manner in which the motivation and rationale discussed in addressing claims 1, 13, and 19 applies here, as well.

	Regarding claim 7, The method of claim 6, 
NOTE: The Examiner notes claim 7 is rejected under 35 USC 112(b). In order to expedite compact prosecution, the Examiner interprets claim 6 as being met by prior art that teaches or suggests, “The method of claim 6, wherein the one or more observed sensory characteristics of the perishable product comprises taste, smell, color, or firmness of the perishable product.”

	The combination of Ben-Tzur, Balogun, Rosenbloom, and Yost teaches the limitations of claim 6. The Examiner notes the discussion of claims 1 and 6 applies here, as well. Claim 6 comprises substantially similar claim language of, “wherein the one or more observed qualities of the perishable product at the destination are selected from one or more observed sensory characteristics of the perishable product.” Claim 7 adds the element of the one or more observed sensory characteristics being taste, smell, color, or firmness.	
	Balogun further discloses:
	wherein the one or more observed sensory characteristics of the perishable product are selected from taste, smell, color, firmness of the perishable product.
	[determine and evaluate the quality of fruits and vegetables (pg. 703); identifying fungal diseases in cucumber plants by obtaining textural features (pg. 703); colour difference and mass transfer kinetics in kiwi fruits (pg. 704, discussing Fathi, et al); fractal parameters, moisture content, and shrinkage of kiwi fruits (pg. 704, discussing Fathi, et al); color and texture features for fruit recognition (pg. 704, discussing Mohebbi, et al); respiration rate of fruits and vegetables based on parameters including temperature, maturity, oxygen, and carbon dioxide (pg. 704, discussing Wang, et al); detecting spots created by infection of disease in rice based on color parameters, both manually and via a neural network model (pgs. 704-705, discussing Zhou, et al); the classification of golden delicious apples as healthy or bruised based on features including curvature radius, temperature, acoustical stiffness, impact energy, and contact force (pg. 704, discussing Zarifneshat et al; see also pg. 705 discussing color and shape information for identifying and sorting fruit); the classification of fruit as unripe, under ripe, overripe, and ripe by a trained grade inspector (pg. 704, discussing Fadilah et al); using sugar as an input parameter (pg. 704, discussing Mohebbi, et al)]  The disclosure describes the use of various features in determining and evaluating the quality of fruits and vegetables, including color, color difference, textural features, sugar, moisture content, describes a person detecting spots created by infection of disease in rice based on color parameters, and describes a person classifying fruit as unripe, under ripe, overripe, and ripe.  The Examiner interprets the disclosure as related to determining and evaluating the quality of fruits and vegetables based on various features, including color and texture as teaching or suggesting wherein the one or more observed sensory characteristics of the perishable product are selected from taste, smell, color, firmness of the perishable product. 
	The Examiner notes the claims are drafted in a manner in which the motivation and rationale discussed in addressing claims 1, 13, and 19 applies here, as well.

	Regarding claim 8, The method of claim 1, 
	The combination of Ben-Tzur, Balogun, Rosenbloom, and Yost teaches the limitations of claim 1.
	wherein the one or more observed qualities of the perishable product at the destination are selected from and one or more measured characteristics of the perishable product.  
	The discussion of the disclosure of the combination of Ben-Tzur, Balogun, Rosenbloom, and Yost in addressing the limitations of claims 1-7 applies here, as well [i.e. as described by Ben-Tzur; the temperature may be interpreted as one or more measured characteristics of the perishable product (see Ben-Tzur 0089, 0099, 0131, 0201-0203, 0225); Additionally, Balogun describes a plurality of features and characteristics which may be used to determine the quality of fruits and vegetables based on the observed values and differences in values (Balogun pgs. 703-705)].

	Regarding claim 9, The method of claim 1, 
	The combination of Ben-Tzur, Balogun, Rosenbloom, and Yost teaches the limitations of claim 1, which comprises generating, by the quality code engine, a quality code for the perishable product, the quality code comprising the initial cooling score of the perishable product, the transportation temperature score of the perishable product and the predicted remaining shelf-life score of the perishable product. The discussion of claim 1 applies here, as well.
	Ben-Tzur discloses:
	wherein the quality code of the perishable product is selected from an alphanumeric [quality] code and an alphanumeric [safety] code.  
	[pallet 128 (FIG. 1B), which is also identified by a pallet identifier, preferably a barcoded label 132 (FIG. 1B) (0081; see also Figs. 10E-10G); the barcode label includes information as to the type of perishable, harvest date, packing date, origin and currently contemplated destination as well as any other information required to provide accurate remaining lifetime predictions and action recommendations (0089, Fig. 1 C; see also 0133, 0134, 0201-0202, Figs. 1 A-1 B, Fig. 1 D, Figs. 2A-2C)] While Ben-Tzur discloses that a machine-readable identification tag, preferably being a barcode, may comprise an alphanumeric code (0157, Fig. 3, Fig. 4A), the Examiner notes Ben-Tzur does not explicitly describe the code as a quality code or a safety code.
	Yost further discloses:
	wherein the quality code of the perishable product is selected from an alphanumeric quality code.  
	[If the temperature is maintained at or about that temperature during the duration of the food storage, thermostat 104 may transmit such data to label printer 106 (and any associated computer or processing element associated therewith). The transmitted data can indicate that the food product was stored at a constant or desired temperature, provide the temperature range of the storage unit 102 during which the food product was stored, provide an average temperature, provide a target "sell by" date, or provide some other indication of proper storage, such as stating "FRESH" or similar language, providing an alphabetical or numerical grade of known or perceived freshness of the food product, or the like. This data can then be encoded in any of a variety of manners and printed on a label. The encoding can be done in the form of printing the data in a regular language, printing a barcode or other code, encoding an RFID tag with the data, a combination thereof, where data is encoded in a RFID tag and printed on a label or other record member which accompanies the RFID tag, or any other desired methodology. The encoded information can also match all or a portion of the printed information (0015); if there is a variance in the temperature of storage unit 102 during the time when the food products are stored there, such information may also be conveyed and printed by label printer 106, which may be, but is not limited to a FRESHMARX.RTM. printer. For example, for food products that experienced a brief temperature variation outside (above or below) of a predetermined range, but which would be unlikely to affect the quality of the food or have a minimal effect on the quality of food, the label printer and associated logic and processor may provide a label that indicates a grade of "B" (on a standard "A" to "F") scale, a numerical grade, such as 9 on a scale of 10, some other internal coding or a shortened time period until a sell-by date as determined by an algorithm. It may be appreciated that other variances in temperature, environmental levels or storage conditions may result in decreased or increased scores, as appropriate. For example, if the food product was allowed to warm to an undesired temperature during storage in container unit 102 or cool to a freezing temperature when undesired, label printer may mark them with a grade of "D", " 2/10", or indicate a sell-by date that is imminent (0016)] As discussed in addressing the limitations of claim 1, the label may comprise a letter grade or numerical grade associated with the quality/freshness of the product at different stages of the supply chain, resulting in an alphanumeric code associated with the quality of the product.
	an alphanumeric safety code.  
	[the label may provide standard inventory and dating information, as desired. Additionally, the labels may be utilized to provide ingredient information, allergy information, or any other appropriate consumer information (0017); This data can then be encoded in any of a variety of manners and printed on a label. The encoding can be done in the form of printing the data in a regular language, printing a barcode or other code, encoding an RFID tag with the data, a combination thereof, where data is encoded in a RFID tag and printed on a label or other record member which accompanies the RFID tag, or any other desired methodology. The encoded information can also match all or a portion of the printed information (0015)] The Examiner interprets providing allergy information or any other appropriate consumer information as comprising safety information. The disclosure describes encoding product freshness information at multiple stages in the supply chain in the form of a letter grade or numerical grade, as well as encoding allergy information, and printing the encoded information on a label. The Examiner interprets the disclosure as teaching or suggesting wherein the quality code of the perishable product is selected from an alphanumeric quality code and an alphanumeric safety code.  
	
	Regarding claim 10, The method of claim 1, 
	The combination of Ben-Tzur, Balogun, Rosenbloom, and Yost teaches the limitations of claim 1.
	Balogun further discloses:
	wherein the known effect of the initial cooling time-temperature profile on the perishable product and the known effect of the transportation time-temperature profile on the perishable product is a respiration rate of the perishable product vs. temperature.  
	[determine and evaluate the quality of fruits and vegetables (pg. 703); respiration rate of fruits and vegetables based on parameters including temperature, maturity, oxygen, and carbon dioxide (pg. 704, discussing Wang, et al)] The disclosure describes the use of various features in determining and evaluating the quality of fruits and vegetables, including determining the respiration rate.
	The Examiner notes the claims are drafted in a manner in which the motivation and rationale discussed in addressing claim 1 applies here, as well.

	Regarding claim 11, The method of claim 1, 
	The combination of Ben-Tzur, Balogun, Rosenbloom, and Yost teaches the limitations of claim 1.
	Ben-Tzur further discloses:
	wherein the known effect of the initial cooling time-temperature profile on the perishable product and the known effect of the transportation time-temperature profile on the perishable product is a microorganism growth rate of the perishable product vs. temperature.  
	[the sensor modules, such as sensor module 100, sense one, and preferably more than one, of the following parameters which indicate the status of the perishables: temperature, light, vibration, relative humidity and the concentration of one or more of O.sub.2, CO.sub.2, ethanol, microbial volatiles indicating the presence of pathogens or spoilage microorganisms...The sensor module 100 also preferably provides a time stamp (0074); receiving information relating to the parameters and an at least near real time alert interface providing to a user an at least near real time alert of the presence or expectation of the presence of at least a predetermined amount of the pathogens in a perishable whose parameters are sensed by at least one of the plurality of sensor modules (0023; see also 0022, 0045-0046, 0051, 0122, 0144, 0151, claim 18, claim 20); Pathogen presence/absence indicating reports which are one or more of MSU-specific, supplier-specific, shipment-specific, product-specific, carrier-specific and consignee-specific (0151); Analyzing results from the plurality of samplings may be done to determine an adherence to a set of defined characteristics for the environment. An alert may be generated when there is at least one of a flaw in the adherence or a positive test result. Tracking the sampling may be done to determine a characteristic. The characteristic may be a user, a date, a time, a lot #, a pathogen detection, a location, an ambient temperature, and a percent completion (0010); the system 100 may be used in analytics and tracking growth. The system 100 may be an analytic platform/framework/software environment for collecting, reporting, analyzing and managing a stream of real time data about the presence of pathogens in an environment and modeling the environment in software to track pathogen growth in areas of interest (0120; see also 0135, claim 36); The system 100 may be used for reporting detected levels of engineered-phage-induced products of pathogens for enabling at least one of an alert, a report, and an action related to the management of pathogen activity in an environment (0125; see also 0137)] The Examiner interprets the disclosure as related to: sensor modules following parameters which indicate the status of the perishables; wherein the parameters comprise microbial volatiles indicating the presence of pathogens or spoilage microorganisms; the sensor modules providing time stamps; providing to a user an at least near real time alert of the presence or expectation of the presence of at least a predetermined amount of the pathogens in a perishable; and pathogen presence/absence indicating reports as teaching or suggesting the claim limitations. The disclosure describes analyzing results from sampling data to determine characteristics including temperature, date, time, and a pathogen detection, and tracking pathogen growth in areas of interest.
	The Examiner notes the claims are drafted in a manner in which the motivation and rationale discussed in addressing claim 1 applies here, as well.

	Regarding claims 12 and 18, the combination of Ben-Tzur, Balogun, Rosenbloom, and Yost teaches the limitations of claims 1 and 13.
	Ben-Tzur further discloses:
	further comprising: 5measuring one more of, firmness, color, humidity, oxygen, carbon dioxide, nitrogen, ethylene, pH and Brix levels using one or more appropriate sensors; and incorporating one or more of the measured firmness, color, humidity, oxygen, carbon dioxide, nitrogen ethylene, pH and Brix levels into the quality code for the perishable product.  
	[There is yet further provided in accordance with still another preferred embodiment of the present invention a system for managing perishables in a supply chain, the system including a plurality of sensor modules adapted to sense parameters of at least one of temperature, relative humidity, ethylene, oxygen and CO.sub.2 within modified atmosphere packaging containing perishables, at least one sensed inputs integrator and communicator (SIIC), communicating with the plurality of sensor modules, for receiving information relating to the at least one of temperature, relative humidity, ethylene, oxygen and CO.sub.2 parameters and an at least near real time alert interface providing to a user an at least near real time alert of the occurrence of exceedance of a threshold of at least one of temperature, relative humidity, ethylene, oxygen and CO.sub.2, indicated by at least one of the plurality of sensor modules (0024; see also 0021, 0022, 0044, 0045, 0047); the system is preloaded with relevant data, typically in the form of a plurality of look-up tables relating to parameter thresholds for various types of perishable products expected to be managed by the system (0200); In the case of fresh produce, modified atmosphere packaging provides a decreased level of oxygen and an elevated level of carbon dioxide within a package of fresh produce, which thereby preserves quality of the produce (0073); Thresholds for temperature and relative humidity are normally well known and accessed by the PLM 104 from suitable databases (0211); the quality grade of the perishable on the pallet may be downgraded (0095; see also 0102, 0113, 0120; 0246, 254)] The Examiner interprets the disclosure as teaching or suggesting measuring one more of, firmness, color, humidity, oxygen, carbon dioxide, nitrogen, ethylene, pH and Brix levels using one or more appropriate sensors. The Examiner interprets the disclosure as teaching or suggesting incorporating one or more of the measured firmness, color, humidity, oxygen, carbon dioxide, nitrogen ethylene, pH and Brix levels into the quality code for the perishable product in that the one or more of the measured firmness, color, humidity, oxygen, carbon dioxide, nitrogen ethylene, pH and Brix levels is incorporated into the quality code for the perishable product by taking into account the effect on the quality of the perishable product and the corresponding remaining shelf-life of the perishable product.  
	While the disclosure may be interpreted as teaching or suggesting the claim limitations in that the measurements are taken into account in determining the quality/remaining life of the perishable product and determining a corresponding grade/score, particularly regarding, incorporating one or more of the measured firmness, color, humidity, oxygen, carbon dioxide, nitrogen ethylene, pH and Brix levels into the quality code for the perishable product, Yost further discloses:
	incorporating [parameter data] into the quality code for the perishable product.  
	[providing an alphabetical or numerical grade of known or perceived freshness of the food product, or the like. This data can then be encoded in any of a variety of manners and printed on a label. The encoding can be done in the form of printing the data in a regular language, printing a barcode or other code, encoding an RFID tag with the data, a combination thereof, where data is encoded in a RFID tag and printed on a label or other record member which accompanies the RFID tag, or any other desired methodology. The encoded information can also match all or a portion of the printed information (0015)] Yost describes not only encoding an alphabetical or numerical grade of known or perceived freshness of the food product, but any data of known or perceived freshness of the food product.
	The Examiner notes the claims are drafted in a manner in which the motivation and rationale discussed in addressing claim 1 applies here, as well.

	Regarding claim 20, The media of claim 19, 
	The combination of Ben-Tzur, Balogun, Rosenbloom, and Yost teaches the limitations of claim 19.
	further comprising; determining a remaining shelf-life of the perishable product at the destination by using one or more of expert observations of one or more quality features of the perishable product performed at the destination, consumer observations of one or more quality features of the perishable product performed at the destination, and lab testing results of one or more quality features of the perishable product performed at the destination; and 	adjusting one or more of the initial cooling score and the transportation temperature score based upon the remaining shelf-life of the perishable product.
	The Examiner notes the limitations of claim 20 are substantially similar to and incorporate the limitations of claims 2-5. The combination of Ben-Tzur, Balogun, Rosenbloom, and Yost teaches the limitations of claims 2-5. The discussion of claims 1 and 2-5 applies here, as well. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brightwell, US Patent Application Publication 20190213532, teaches a system for crowdsourced cold-chain compliant item selection.
Ominsky, US Patent Application Publication 20190137162, teaches a dynamic packing system.
Sherwin, US Patent Application Publication 20180365730, teaches mapping advertising inventory, perishable identifiers.
Ren, US Patent Application Publication 20180174094, teaches blockchain-based food product shelf-life management.
Hattrup, US Patent Application Publication 20180025185, teaches on-the-fly marking systems for consumer packaged goods.
Gorumkonda, US Patent 9824298, teaches prediction and detection of produce quality.
Kaye, US Patent Application Publication 20160012337, teaches inference electronic shelf life dating system for perishables.
Reese, US Patent Application Publication 20150347945, teaches intelligent routing code for improved product distribution.
Dertadian, US Patent Application Publication 20150120597, teaches monitoring temperature-sensitive cargo with automated generation of regulatory qualification.
Hattrup, US Patent Application Publication 20150102100, teaches database systems and methods for consumer packaged goods.
Bajema, US Patent Application Publication 20140147015, teaches scoring and controlling quality of food products in a dynamic production line.
Jun, US Patent Application Publication 20140122156, teaches a food supply chain automation farm tracking system.
Pope, US Patent 7495558, teaches a shelf-life monitoring sensor-transponder system.
Stern, US Patent Application Publication 20080186175, teaches a method and apparatus for encoding labels.
Schoenfeld, US Patent Application Publication 20080052044, teaches temperature and humidity monitoring for pharmacy shipping crate.
Burchell, US Patent Application Publication 20070273507, teaches monitoring and communicating data associated with a product.
Reznik, US Patent Application Publication 20070221727, teaches determining product shelf life.
McDonnell, US Patent Application Publication 20070089433, teaches monitoring a shelf life of a product stored within a container.
Plecas, US Patent Application Publication 20060291935, teaches an apparatus for UseBy date label printing.
Szabo, US Patent 7130814, teaches automating consumer replenishment shopping by periodicity.
Debord, US Patent Application Publication 20060061454, teaches perishable product electronic label including time and temperature measurement.
Kennamer, US Patent Application Publication 20050261991, teaches monitoring and tracking utilizing a hand-held data collector.
Pope, US Patent Application Publication 20050248455, teaches a shelf-life monitoring sensor-transponder system.
Szabo, US Patent 9693851, teaches enabling consumer replenishment shopping by useful life.
Debord, US Patent Application Publication 20040156418, teaches perishable product electronic label including time and temperature measurement.
Gellerman, US Patent Application Publication 20040130714, teaches an optical method and apparatus for determining status of agricultural products.
Biffar, US Patent Application Publication 20040124977, teaches rule based proximity and time based tracking system.
Lenthall, US Patent Application Publication 20040021706, teaches a label dispenser.
Bauer, US Patent Application Publication 20030216969, teaches an inventory management system.
Hewitt, US Patent Application Publication 20030205412, teaches printing merchandising information.
Ozanich, US Patent Application Publication 20020011567, teaches techniques for measuring and correlating characteristics of fruit with visible/near infra-red spectrum.
Rietheimer, US Patent 6230780, teaches a label applicator mechanism and hand-held labeler.
Rothschild, US Patent 5802015, teaches an intelligent label.
Medin, US Patent 5442669, teaches a perishable good integrity indicator.
Hanson, US Patent 5161384, teaches operating a transport refrigeration system.
French, US Patent 4276112, teaches an individualized label application system.
Non-Patent Literature (NPL) 
YourDictionary.com, Examples of Vector and Scalar Quantity in Physics, YourDictionary.com via web.archive.org link dated 5/13/2018 (Year: 2018)
VarsityTutors.com, High School Physics: Understanding Scalar and Vector Quantities, VarsityTutors.com via web.archive.org link dated 11/10/2016 (Year: 2016)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        
/CARRIE S GILKEY/Primary Examiner, Art Unit 3689